Exhibit 10.4

Execution Version

 

 

 

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

SRII OPCO, LP

Dated as of February 9, 2018

 

 

THE UNITS REPRESENTED BY THIS AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH UNITS MAY
NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND
COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH
HEREIN.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I.

    

DEFINITIONS

     2  

Article II.

    

ORGANIZATIONAL MATTERS

     14  

Section 2.01

  Formation of Partnership      14  

Section 2.02

  Amended and Restated Limited Partnership Agreement      14  

Section 2.03

  Name      15  

Section 2.04

  Purpose      15  

Section 2.05

  Principal Office; Registered Office      15  

Section 2.06

  Term      15  

Section 2.07

  No Joint Venture      15  

Article III.

    

PARTNERS; UNITS; CAPITALIZATION

     15  

Section 3.01

  Partners      15  

Section 3.02

  Units      16  

Section 3.03

  New Limited Partner Contributions; Warrants; the Corporation’s Capital
Contribution; the Corporation’s Purchase of Common Units      16  

Section 3.04

  Authorization and Issuance of Additional Units      17  

Section 3.05

  Repurchases or Redemptions      18  

Section 3.06

  Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units      19  

Section 3.07

  Negative Capital Accounts      19  

Section 3.08

  No Withdrawal      19  

Section 3.09

  Loans From Partners      20  

Section 3.10

  Tax Treatment of Corporate Stock Option Plans and Equity Plans      20  

Section 3.11

  Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan      21  

Article IV.

    

DISTRIBUTIONS

     22  

Section 4.01

  Distributions      22  

Section 4.02

  Restricted Distributions      23  

Article V.

    

CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

     23  

Section 5.01

  Capital Accounts      23  

Section 5.02

  Allocations      24  

Section 5.03

  Regulatory and Special Allocations      25  

Section 5.04

  Tax Allocations     
26
 


Section 5.05

  Withholding; Indemnification and Reimbursement for Payments on Behalf of a
Partner      28  

 

ii



--------------------------------------------------------------------------------

Section 5.06

  Tax Treatment      29  

Article VI.

    

MANAGEMENT

     29  

Section 6.01

  Authority of General Partner      29  

Section 6.02

  Actions of the General Partner      30  

Section 6.03

  Transfer and Withdrawal of General Partner      30  

Section 6.04

  Transactions Between Partnership and General Partner      31  

Section 6.05

  Reimbursement for Expenses      31  

Section 6.06

  Delegation of Authority      32  

Section 6.07

  Limitation of Liability of the General Partner.      32  

Section 6.08

  Investment Company Act      33  

Section 6.09

  Outside Activities of the Corporation and the General Partner      33  

Section 6.10

  Standard of Care      33  

Article VII.

    

RIGHTS AND OBLIGATIONS OF PARTNERS

     34  

Section 7.01

  Limitation of Liability and Duties of Partners; Investment Opportunities     
34  

Section 7.02

  Lack of Authority      35  

Section 7.03

  No Right of Partition      35  

Section 7.04

  Indemnification      35  

Section 7.05

  Limited Partners’ Right to Act      36  

Section 7.06

  Inspection Rights      37  

Article VIII.

    

BOOKS, RECORDS, ACCOUNTING AND REPORTS

     38  

Section 8.01

  Records and Accounting      38  

Section 8.02

  Fiscal Year      38  

Section 8.03

  Reports      38  

Article IX.

    

TAX MATTERS

     38  

Section 9.01

  Preparation of Tax Returns      38  

Section 9.02

  Tax Elections      39  

Section 9.03

  Tax Controversies      39  

Article X.

    

RESTRICTIONS ON TRANSFER OF UNITS

     40  

Section 10.01

  Transfers by Partners      40  

Section 10.02

  Permitted Transfers      40  

Section 10.03

  Restricted Units Legend      41  

Section 10.04

  Transfer      41  

Section 10.05

  Assignee’s Rights      41  

Section 10.06

  Assignor’s Rights and Obligations      42  

Section 10.07

  Overriding Provisions      42  

 

iii



--------------------------------------------------------------------------------

Article XI.

    

REDEMPTION AND EXCHANGE RIGHTS

     43  

Section 11.01

  Redemption Right of a Limited Partner      43  

Section 11.02

  Contribution of the Corporation      47  

Section 11.03

  Exchange Right of the Corporation      47  

Section 11.04

  Reservation of Shares of Class A Common Stock; Listing; Certificate of the
Corporation      48  

Section 11.05

  Effect of Exercise of Redemption or Exchange Right      48  

Section 11.06

  Tax Treatment      49  

Article XII.

    

ADMISSION OF LIMITED PARTNERS

     49  

Section 12.01

  Substituted Limited Partners      49  

Section 12.02

  Additional Limited Partners      49  

Article XIII.

    

WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

     49  

Section 13.01

  Withdrawal and Resignation of Limited Partners      49  

Article XIV.

    

DISSOLUTION AND LIQUIDATION

     50  

Section 14.01

  Dissolution      50  

Section 14.02

  Liquidation and Termination      50  

Section 14.03

  Deferment; Distribution in Kind      51  

Section 14.04

  Cancellation of Certificate      51  

Section 14.05

  Reasonable Time for Winding Up      51  

Section 14.06

  Return of Capital      51  

Article XV.

    

VALUATION

     52  

Section 15.01

  Determination      52  

Section 15.02

  Dispute Resolution      52  

Article XVI.

    

GENERAL PROVISIONS

     52  

Section 16.01

  Power of Attorney      52  

Section 16.02

  Confidentiality      53  

Section 16.03

  Amendments      54  

Section 16.04

  Title to Partnership Assets      54  

Section 16.05

  Addresses and Notices      54  

Section 16.06

  Binding Effect; Intended Beneficiaries      55  

Section 16.07

  Creditors      55  

Section 16.08

  Waiver      55  

Section 16.09

  Counterparts      55  

Section 16.10

  Applicable Law      55  

Section 16.11

  Severability      55  

Section 16.12

  Further Action      55  

 

iv



--------------------------------------------------------------------------------

Section 16.13

  Delivery by Electronic Transmission      56  

Section 16.14

  Right of Offset      56  

Section 16.15

  Effectiveness      56  

Section 16.16

  Entire Agreement      56  

Section 16.17

  Remedies      56  

Section 16.18

  Descriptive Headings; Interpretation      56  

 

Schedules       Schedule 1    –      Initial Schedule of Limited Partners
Exhibits       Exhibit A    –      Form of Joinder Agreement

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF SRII OPCO, LP

This AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP (this “Agreement”) of
SRII Opco, LP, a Delaware limited partnership (the “Partnership”), dated as of
February 9, 2018, is adopted, executed and agreed to by and among SRII Opco GP,
LLC, a Delaware limited liability company, as the sole general partner of the
Partnership, and each of the Limited Partners (as defined herein) set forth on
the signature pages hereto.

WHEREAS, the Partnership was formed as a limited partnership pursuant to and in
accordance with the Delaware Act (as defined herein) by filing a Certificate of
Limited Partnership of the Partnership (the “Certificate”) with the Secretary of
State of the State of Delaware on July 18, 2017;

WHEREAS, the General Partner, as the sole general partner of the Partnership,
entered into an Agreement of Limited Partnership of the Partnership, dated as of
July 18, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time to but excluding the date hereof, together
with all schedules, exhibits and annexes thereto, the “Initial Limited
Partnership Agreement”), with Alta Mesa Resources, Inc. (f/k/a Silver Run
Acquisition Corporation II), a Delaware corporation (the “Corporation”), as the
sole limited partner of the Partnership;

WHEREAS, immediately prior to the Effective Time (as defined herein), the
Corporation was the sole limited partner of the Partnership and holder of all of
the issued and outstanding Common Units (as defined below); and

WHEREAS, the parties are entering into this Agreement to amend and restate the
Initial Limited Partnership Agreement as of the Effective Time to reflect
(a) the Unit Purchase (as defined herein), (b) the Kingfisher Contribution (as
defined herein) and the consummation of the transactions contemplated by the
Kingfisher Contribution Agreement (as defined herein) and the admission of the
Kingfisher Contributor (as defined herein) as a Limited Partner, (c) the Alta
Mesa Contribution (as defined herein) and the consummation of the transactions
contemplated by the Alta Mesa Contribution Agreement (as defined herein) and the
admission of HMH (as defined herein) as a Limited Partner, (d) the Riverstone
Contribution (as defined herein) and the consummation of the transactions
contemplated by the Riverstone Contribution Agreement (as defined herein) and
the admission of the Riverstone Contributor (as defined herein) as a Limited
Partner and (e) the rights and obligations of the Partners that are enumerated
and agreed upon in the terms of this Agreement effective as of the Effective
Time, at which time the Initial Limited Partnership Agreement shall be
superseded entirely by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, rights and obligations
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which each Partner (as defined herein) hereby acknowledges and
confesses, the parties hereto hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.

“Additional Limited Partner” has the meaning set forth in Section 12.02.

“Adjusted Capital Account Deficit” means, with respect to the Capital Account of
any Partner as of the end of any Taxable Year, the amount by which the balance
in such Capital Account is less than zero. For this purpose, such Partner’s
Capital Account balance shall be:

 

  (a) reduced for any items described in Treasury Regulations Section 1.704-
1(b)(2)(ii)(d)(4), (5), and (6); and

 

  (b) increased for any amount such Partner is obligated to contribute or is
treated as being obligated to contribute to the Partnership pursuant to Treasury
Regulations Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a
partnership) or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).

“Admission Date” has the meaning set forth in Section 10.06.

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, each other Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Person specified. As used in this definition and the
definition of Majority Partners, “control” (including with correlative meanings,
“controlled by” and “under common control with”) means possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of voting securities or by contract or other
agreement).

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Alta Mesa Contributed Interests” means the Contributed Interests (as defined in
the Alta Mesa Contribution Agreement).

“Alta Mesa Contribution” has the meaning set forth in Section 3.03(a).

“Alta Mesa Contribution Agreement” means that certain Contribution Agreement,
dated as of August 16, 2017, by and among the Corporation, the Alta Mesa
Contributors, Alta Mesa Holdings, LP, a Texas limited partnership, Alta Mesa
Holdings GP, LLC, a Texas limited liability company, and, for limited purposes
set forth therein, the equity holders of the Alta Mesa Contributors named
therein (as may be amended or supplemented from time to time).

“Alta Mesa Contributors” means HMH and High Mesa Holdings GP, LLC, a Texas
limited liability company.

“Appraisers” has the meaning set forth in Section 15.02.

 

2



--------------------------------------------------------------------------------

“Assignee” means a Person to whom a Limited Partner Interest has been
transferred but who has not become a Limited Partner pursuant to Article XII.

“Assumed Tax Liability” means, with respect to any Partner at any Tax Advance
Date, an amount equal to the cumulative amount of federal, state and local
income taxes (including any applicable estimated taxes), determined taking into
account the character of income and loss allocated as it affects the Assumed Tax
Rate, that the General Partner estimates would be due from such Partner as of
the relevant Tax Advance Date, (i) assuming such Partner were an individual who
earned solely the items of income, gain, deduction, loss, and/or credit
allocated to such Partner pursuant to Article V, (ii) taking into account items
determined at the Partner level with respect to Depletable Properties owned by
the Partnership, as if such items were allocated at the Partnership level and
using the cost depletion method, (iii) after taking proper account of loss
carryforwards available to individual taxpayers resulting from losses allocated
to the Partners by the Partnership, to the extent not taken into account in
prior periods, and (iv) assuming that such Partner is subject to tax at the
Assumed Tax Rate. The General Partner shall reasonably determine the Assumed Tax
Liability for each Partner based on such assumptions as the General Partner
deems necessary.

“Assumed Tax Rate” means, for any taxable year, the sum of the highest marginal
rate of federal, state, and local income tax applicable to any direct, or in the
case of ownership through an entity classified as a partnership or disregarded
entity for federal income tax purposes, indirect owner of a Partner (other than
the Corporation) (including any tax rate imposed under Section 1411 of the Code)
determined by applying the rates applicable to ordinary income (in cases where
taxes are being determined on ordinary income allocated to a Partner) and
capital gains (in cases where taxes are being determined on capital gains
allocated to a Partner), and including any deduction of state and local income
taxes in computing a Partner’s liability for federal income tax. The General
Partner shall consult in good faith with each other Partner to determine the
Assumed Tax Rate for such Partner for any taxable year.

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

“Black-Out Period” means any “black-out” or similar period under the
Corporation’s policies covering trading in the Corporation’s securities to which
the applicable Redeemed Partner is subject, which period restricts the ability
of such Redeemed Partner to immediately resell shares of Class A Common Stock to
be delivered to such Redeemed Partner in connection with a Share Settlement.

“Book Value” means, with respect to any Partnership property, the Partnership’s
adjusted basis for U.S. federal income tax purposes, adjusted from time to time
to reflect the adjustments required or permitted by Treasury Regulations
Sections 1.704-1(b)(2)(iv)(d)-(g) and 1.704-1(b)(2)(iv)(s); provided, that if
any noncompensatory options (including the Warrants) are outstanding upon the
occurrence of any adjustment described herein, the Partnership shall adjust the
Book Values of its properties in accordance with Treasury Regulations Sections
1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2).

 

3



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York City, New York generally are authorized or required by
Law to close.

“Capital Account” means the capital account maintained for a Partner in
accordance with Section 5.01.

“Capital Contribution” means, with respect to any Partner, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that such Partner contributes (or is deemed to contribute) to the
Partnership pursuant to Article III hereof.

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the product of (a) the Share Settlement and (b) the Common Unit
Redemption Price.

“Certificate” has the meaning set forth in the recitals to this Agreement.

“Change of Control Transaction” means (a) a sale of all or substantially all of
the Partnership’s assets determined on a consolidated basis, (b) a sale of a
majority of the Partnership’s outstanding Units (other than (i) to the
Corporation or (ii) in connection with a Redemption or Direct Exchange in
accordance with Article XI) or (c) a sale of a majority of the outstanding
voting securities of any Material Subsidiary of the Partnership; in any such
case, whether by merger, recapitalization, consolidation, reorganization,
combination or otherwise; provided, however, that neither (w) a transaction
solely between the Partnership or any of its wholly-owned Subsidiaries, on the
one hand, and the Partnership or any of its wholly-owned Subsidiaries, on the
other hand, nor (x) a transaction solely for the purpose of changing the
jurisdiction of domicile of the Partnership, nor (y) a transaction solely for
the purpose of changing the form of entity of the Partnership, nor (z) a sale of
a majority of the outstanding shares of Class A Common Stock, whether by merger,
recapitalization, consolidation, reorganization, combination or otherwise, shall
in each case of clauses (w), (x), (y) and (z) constitute a Change of Control
Transaction.

“Class A Common Stock” means the Class A Common Stock, par value $0.0001 per
share, of the Corporation.

“Class C Common Stock” means the Class C Common Stock, par value $0.0001 per
share, of the Corporation.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Common Stock” means all classes and series of common stock of the Corporation,
including the Class A Common Stock and the Class C Common Stock.

“Common Unit” means a Unit representing a fractional part of the Limited Partner
Interests of the Limited Partners and having the rights and obligations
specified with respect to the Common Units in this Agreement.

 

4



--------------------------------------------------------------------------------

“Common Unit Redemption Price” means the average of the volume-weighted closing
price for a share of Class A Common Stock on the principal U.S. securities
exchange or automated or electronic quotation system on which the Class A Common
Stock trades, as reported by Bloomberg, L.P., or its successor, for each of the
five (5) consecutive full Trading Days ending on and including the last full
Trading Day immediately prior to the Redemption Notice Date, subject to
appropriate and equitable adjustment for any stock splits, reverse splits, stock
dividends or similar events affecting the Class A Common Stock. If the Class A
Common Stock no longer trades on a securities exchange or automated or
electronic quotation system, then the Common Unit Redemption Price shall be the
fair market value of one share of Class A Common Stock, as determined by a
majority of the Independent Directors in good faith, that would be obtained in
an arms-length transaction between an informed and willing buyer and an informed
and willing seller, with neither party having any compulsion to buy or sell, and
without regard to the particular circumstances of the buyer or seller.

“Contribution Agreements” means the Alta Mesa Contribution Agreement, the
Kingfisher Contribution Agreement and the Riverstone Contribution Agreement.

“Contribution Closing” means the “Closing” as defined in Section 1.1 of each of
the Contribution Agreements.

“Corporate Board” means the Board of Directors of the Corporation.

“Corporation” has the meaning set forth in the recitals to this Agreement,
together with its successors and assigns.

“Credit Agreement” means any senior credit facility or obligation of the
Partnership or any of its Subsidiaries, as borrower, as may be subsequently
amended, restated, supplemented or otherwise modified from time to time and
including any one or more refinancings or replacements thereof, in whole or in
part, with any other debt facility or debt obligation).

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6
Del.L. § 17-101, et seq., as it may be amended from time to time, and any
successor thereto.

“Depletable Property” means each separate oil and gas property as defined in
Code Section 614.

“Depreciation” means, for each Taxable Year or other Fiscal Period, an amount
equal to the depreciation, amortization or other cost recovery deduction
(excluding depletion) allowable for U.S. federal income tax purposes with
respect to property for such Taxable Year or other Fiscal Period, except that
(a) with respect to any such property the Book Value of which differs from its
adjusted tax basis for U.S. federal income tax purposes and which difference is
being eliminated by use of the “remedial method” pursuant to Treasury
Regulations Section 1.704-3(d), Depreciation for such Taxable Year or other
Fiscal Period shall be the amount of book basis recovered for such Taxable Year
or other Fiscal Period under the rules prescribed by Treasury Regulations
Section 1.704-3(d)(2), and (b) with respect to any other such property, the Book
Value of which differs from its adjusted tax basis at the beginning of such
Taxable Year or other Fiscal Period, Depreciation shall be an amount which bears
the same ratio to such beginning Book Value as the U.S. federal income tax
depreciation, amortization, or other cost recovery deduction for such Taxable
Year or other Fiscal Period bears to such beginning adjusted tax basis;
provided, however, that if the adjusted tax basis of any property at the
beginning of such Taxable Year or other Fiscal Period is zero dollars ($0.00),
Depreciation with respect to such property shall be determined with reference to
such beginning Book Value using any reasonable method selected by the General
Partner.

 

5



--------------------------------------------------------------------------------

“Direct Exchange” has the meaning set forth in Section 11.03(a).

“Discount” has the meaning set forth in Section 6.05.

“Distributable Cash” shall mean, as of any relevant date on which a
determination is being made by the General Partner regarding a potential
distribution pursuant to Section 4.01(a), the amount of cash that could be
distributed by the Partnership for such purposes in accordance with the Credit
Agreement (and without otherwise violating any applicable provisions of the
Credit Agreement or any other debt financing of the Partnership or its
Subsidiaries).

“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Partnership to a Limited Partner with respect to such
Limited Partner’s Units, whether in cash, property or securities of the
Partnership and whether by liquidating distribution or otherwise; provided,
however, that none of the following shall be a Distribution: (a) any
recapitalization that does not result in the distribution of cash or property to
Limited Partners or any exchange of securities of the Partnership, and any
subdivision (by Unit split or otherwise) or any combination (by reverse Unit
split or otherwise) of any outstanding Units, (b) any other payment made by the
Partnership to a Limited Partner in redemption of all or a portion of such
Limited Partner’s Units or (c) any amounts payable pursuant to Section 6.05.

“Effective Time” has the meaning set forth in Section 16.15.

“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Partnership or the Corporation.

“Equity Securities” means (i) with respect to the Partnership or any of its
Subsidiaries, (a) Units or other equity interests in the Partnership or any
Subsidiary of the Partnership (including other classes or groups thereof having
such relative rights, powers and duties as may from time to time be established
by the General Partner pursuant to the provisions of this Agreement, including
rights, powers and/or duties senior to existing classes and groups of Units and
other equity interests in the Partnership or any Subsidiary of the Partnership),
(b) obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into Units or other equity interests in the
Partnership or any Subsidiary of the Partnership, and (c) warrants, options or
other rights to purchase or otherwise acquire Units or other equity interests in
the Partnership or any Subsidiary of the Partnership and (ii) with respect to
the Corporation, any and all shares, interests, participation or other
equivalents (however designated) of corporate stock, including all common stock
and preferred stock, or warrants, options or other rights to acquire any of the
foregoing, including any debt instrument convertible or exchangeable into any of
the foregoing.

“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a
Partner or the occurrence of any other event that terminates the continued
partnership of a Partner in the Partnership. “Event of Withdrawal” shall not
include an event that does not terminate the existence of such Partner under
applicable state law (or, in the case of a trust that is a Partner, does not
terminate the trusteeship of the fiduciaries under such trust with respect to
all the Limited Partner Interests of such trust that is a Limited Partner).

 

6



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Election Notice” has the meaning set forth in Section 11.03(b).

“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XV.

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Partnership and which is permitted or required by Section 706
of the Code.

“Fiscal Year” means the Partnership’s annual accounting period established
pursuant to Section 8.02.

“General Partner” means SRII Opco GP, LLC, a Delaware limited liability company,
and its successors and permitted assigns as general partner of the Partnership.
The General Partner, in its capacity as such, has no obligation to make Capital
Contributions or right to receive Distributions under this Agreement.

“General Partner Change of Control” shall be deemed to have occurred if or upon:

 

  (a) both the stockholders of the Corporation and the Corporate Board approve,
in accordance with the Corporation’s certificate of incorporation and applicable
law, the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the Corporation’s assets (determined on a
consolidated basis), including a sale of all of the equity interests in the
Partnership, to any Person or group (as such term is used in Section 13(d)(3) of
the Exchange Act), other than to any directly or indirectly wholly owned
Subsidiary of the Corporation, and such sale, lease or transfer is consummated;

 

  (b) both the stockholders of the Corporation and the Corporate Board approve,
in accordance with the Corporation’s certificate of incorporation and applicable
law, a merger or consolidation of the Corporation with any other Person, other
than a merger or consolidation which would result in the Voting Securities of
the Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 50.01% of the total voting power represented by
the Voting Securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, and such merger or consolidation
is consummated; or

 

  (c)

the acquisition, directly or indirectly, by any Person or group (as such term is
used in Section 13(d)(3) of the Exchange Act) (other than (a) a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation,
or (b) a corporation or other entity owned, directly or indirectly, by all of
the

 

7



--------------------------------------------------------------------------------

  stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation) of beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of at least 50.01% of the aggregate voting
power of the Voting Securities of the Corporation; provided, that the Corporate
Board recommends or otherwise approves or determines that such acquisition is in
the best interests of the Corporation and its stockholders.

“General Partner Interest” means the non-economic management interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it) and includes any and all
rights, powers and benefits to which the General Partner is entitled as provided
in this Agreement, together with all obligations of the General Partner to
comply with the terms and provisions of this Agreement. The General Partner
Interest does not include any rights to Profits or Losses or any rights to
receive Distributions from operations or upon the liquidation or winding-up of
the Partnership.

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

“HMH” means High Mesa Holdings, L.P., a Delaware limited partnership.

“Indemnified Person” has the meaning set forth in Section 7.04(a).

“Independent Directors” means the members of the Corporate Board who are
“independent” under the standards set forth in Rule 10A-3 promulgated under the
Securities Act and the corresponding rules of the applicable exchange on which
the Class A Common Stock is traded or quoted.

“Initial Limited Partnership Agreement” has the meaning set forth in the
recitals to this Agreement.

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

“Kingfisher Contributed Interests” means the Contributed Interests (as defined
in the Kingfisher Contribution Agreement).

“Kingfisher Contribution” has the meaning set forth in Section 3.03(a).

“Kingfisher Contribution Agreement” means that certain Contribution Agreement,
dated as of August 16, 2017, by and among the Corporation, the Kingfisher
Contributor, Kingfisher Midstream, LLC, a Delaware limited liability company,
and, for limited purposes set forth therein, the equity holders of the
Kingfisher Contributor named therein (as may be amended or supplemented from
time to time).

 

8



--------------------------------------------------------------------------------

“Kingfisher Contributor” means KFM Holdco, LLC, a Delaware limited liability
company.

“Law” means all laws, statutes, ordinances, rules and regulations of any
Governmental Entity, any foreign country and each state, commonwealth, city,
county, municipality, regulatory body, agency or other political subdivision
thereof.

“Limited Partner” means, as of any date of determination, (a) each of the
partners named on the Schedule of Limited Partners and (b) any Person admitted
to the Partnership as a Substituted Limited Partner or Additional Limited
Partner in accordance with Article XII, but in each case only so long as such
Person is shown on the Partnership’s books and records as the owner of one or
more Units.

“Limited Partner Interest” means the interest of a Partner in Profits, Losses
and Distributions.

“Losses” means items of Partnership loss or deduction determined according to
Section 5.01(b).

“Majority Partners” means the Limited Partners (which may include the General
Partner if it is also a Limited Partner) holding a majority of the Units then
outstanding; provided that, if as of any date of determination, a majority of
the Units are then held by the General Partner or any of its Affiliates
controlled by the Corporation, then “Majority Partners” shall mean the General
Partner together with Partners holding a majority of the Units (excluding Units
held by the General Partner and its controlled Affiliates) then outstanding.

“Market Price” means, with respect to a share of Class A Common Stock as of a
specified date, the last sale price per share of Class A Common Stock, regular
way, or if no such sale took place on such day, the average of the closing bid
and asked prices per share of Class A Common Stock, regular way, in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the Stock Exchange or, if
the Class A Common Stock is not listed or admitted to trading on the Stock
Exchange, as reported on the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Class A Common Stock is listed or admitted to trading or, if the
Class A Common Stock is not listed or admitted to trading on any national
securities exchange, the last quoted price, or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
or, if such system is no longer in use, the principal other automated quotation
system that may then be in use or, if the Class A Common Stock is not quoted by
any such organization, the average of the closing bid and asked prices as
furnished by a professional market maker making a market in the Class A Common
Stock selected by the Corporate Board or, in the event that no trading price is
available for the shares of Class A Common Stock, the fair market value of a
share of Class A Common Stock, as determined in good faith by the Corporate
Board.

 

9



--------------------------------------------------------------------------------

“Material Subsidiary” means any direct or indirect Subsidiary of the Partnership
that, as of any date of determination, represents more than (a) 50% of the
consolidated net tangible assets of the Partnership or (b) 50% of the
consolidated net income of the Partnership before interest, taxes, depreciation
and amortization.

“Officer” has the meaning set forth in Section 6.01(b).

“Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.

“Other Agreements” has the meaning set forth in Section 10.04.

“Partner” means the General Partner or any Limited Partner.

“Partner Minimum Gain” means “partner nonrecourse debt minimum gain” as defined
in Treasury Regulations Section
1.704-2(i)(3).

“Partnership” has the meaning set forth in the preamble to this Agreement.

“Partnership Employee” means an employee of, or other service provider to, the
Partnership or any Subsidiary, in each case acting in such capacity.

“Partnership Minimum Gain” means “partnership minimum gain” determined pursuant
to Treasury Regulations Section
1.704-2(d).

“Partnership Representative” has the meaning set forth in Section 9.03(b).

“Percentage Interest” means, with respect to a Partner at a particular time,
such Partner’s percentage interest in the Partnership determined by dividing
such Partner’s Units by the total Units of all Partners at such time. The
Percentage Interest of each Partner shall be calculated to the 4th decimal
place, and the Percentage Interest with respect to the General Partner Interest
shall at all times be zero.

“Permitted Transfer” has the meaning set forth in Section 10.02.

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.

“Pro rata,” “proportional,” “in proportion to,” and other similar terms, means,
with respect to the holder of Units, pro rata based upon the number of such
Units held by such holder as compared to the total number of Units outstanding.

“Profits” means items of Partnership income and gain determined according to
Section 5.01(b).

 

10



--------------------------------------------------------------------------------

“Reclassification Event” means any of the following: (i) any reclassification or
recapitalization of Common Stock (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination or any transaction subject to Section 3.04), (ii) any
merger, consolidation or other combination involving the Corporation, or
(iii) any sale, conveyance, lease, or other disposal of all or substantially all
the properties and assets of the Corporation to any other Person, in each of
clauses (i), (ii) or (iii), as a result of which holders of Common Stock shall
be entitled to receive cash, securities or other property for their shares of
Common Stock.

“Redeemed Partner” has the meaning set forth in Section 11.01(a).

“Redeemed Units” has the meaning set forth in Section 11.01(a).

“Redeeming Persons” has the meaning set forth in Section 11.01(g).

“Redemption” has the meaning set forth in Section 11.01(a).

“Redemption Date” has the meaning set forth in Section 11.01(a).

“Redemption Notice” has the meaning set forth in Section 11.01(a).

“Redemption Notice Date” has the meaning set forth in Section 11.01(a).

“Redemption Right” has the meaning set forth in Section 11.01(a).

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and among the Corporation, HMH, the
Kingfisher Contributor and the Riverstone Contributor (together with any joinder
thereto from time to time by any successor or assign to any party to such
Agreement).

“Related Person” has the meaning set forth in Section 7.01(c).

“Relative” means, with respect to any natural person: (a) such natural person’s
spouse; (b) any lineal descendant, parent, grandparent, great grandparent or
sibling or any lineal descendant of such sibling (in each case whether by blood
or legal adoption); and (c) the spouse of a natural person described in clause
(b) of this definition.

“Retraction Notice” has the meaning set forth in Section 11.01(b).

“Revised Partnership Audit Provisions” shall mean Section 1101 of Title XI
(Revenue Provisions Related to Tax Compliance) of the Bipartisan Budget Act of
2015, H.R. 1314, Public Law Number 114-74.

“Riverstone Contributed Interests” means the Contributed Interests (as defined
in the Riverstone Contribution Agreement).

“Riverstone Contribution” has the meaning set forth in Section 3.03(a).

“Riverstone Contribution Agreement” means that certain Contribution Agreement,
dated as of August 16, 2017, by and among the Corporation and the Riverstone
Contributor (as may be amended or supplemented from time to time).

 

11



--------------------------------------------------------------------------------

“Riverstone Contributor” means Riverstone VI Alta Mesa Holdings, L.P., a
Delaware limited partnership.

“Schedule of Limited Partners” has the meaning set forth in Section 3.01(b).

“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the Securities Act shall be deemed to include any corresponding
provisions of future Law.

“Settlement Method Notice” has the meaning set forth in Section 11.01(b).

“Share Settlement” means a number of shares of Class A Common Stock equal to the
number of Redeemed Units.

“Simulated Basis” means, with respect to each Depletable Property, the Book
Value of such property. For purposes of such computation, the Simulated Basis of
each Depletable Property (including any additions to such Simulated Basis
resulting from expenditures required to be capitalized in such Simulated Basis)
shall be allocated to each Partner in accordance with such Partner’s relative
Percentage Interest as of the time such Depletable Property (or such addition to
such Simulated Basis resulting from expenditures required to be capitalized in
such Simulated Basis) is acquired (or expended) by the Partnership, and shall be
reallocated among the Partners in accordance with the Partners’ Percentage
Interests as determined immediately following the occurrence of an event giving
rise to an adjustment to the Book Value of the Partnership’s Depletable
Properties pursuant to the definition of Book Value. Upon a transfer by a
Partner of any Units, a portion of the Simulated Basis allocated to such Partner
shall be reallocated to the transferee in accordance with the relative
Percentage Interest transferred.

“Simulated Depletion” means, with respect to each Depletable Property, a
depletion allowance computed in accordance with U.S. federal income tax
principles and in a manner specified in Treasury Regulations
Section 1.704-1(b)(2)(iv)(k)(2). For purposes of computing Simulated Depletion
with respect to any Depletable Property, in no event shall such allowance, in
the aggregate, exceed the Simulated Basis of such Depletable Property. If the
Book Value of a Depletable Property is adjusted pursuant to the definition of
Book Value during a Taxable Year or other Fiscal Period, following such
adjustment Simulated Depletion shall thereafter be calculated under the
foregoing provisions based upon such adjusted Book Value.

“Simulated Gain” means the excess, if any, of the amount realized from the sale
or other disposition of a Depletable Property over the Book Value of such
Depletable Property and determined pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(k)(2).

“Simulated Loss” means the excess, if any, of the Book Value of a Depletable
Property over the amount realized from the sale or other disposition of such
Depletable Property and determined pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(k)(2).

 

12



--------------------------------------------------------------------------------

“Sponsor Person” has the meaning set forth in Section 7.04(d).

“Stock Exchange” means the NASDAQ Capital Market.

“Stock Option Plan” means any stock option plan now or hereafter adopted by the
Partnership or by the Corporation.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the voting interests thereof are at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof. For purposes hereof, references to a “Subsidiary” of
the Partnership shall be given effect only at such times that the Partnership
has one or more Subsidiaries, and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Partnership.

“Substituted Limited Partner” means a Person that is admitted as a Limited
Partner to the Partnership pursuant to Section 12.01 with all of the rights of a
Limited Partner and who is shown as a Limited Partner on the books and records
of the Partnership.

“Tax Advance” has the meaning set forth in Section 4.01(b)(ii).

“Tax Advance Date” means any date that is two Business Days prior to the date on
which estimated federal income tax payments are required to be made by corporate
taxpayers and the due date for federal income tax returns of corporate taxpayers
(without regard to extensions).

“Tax Matters Partner” has the meaning set forth in Section 9.03(a).

“Tax Receivable Agreement” means the Tax Receivable Agreement dated as of the
date hereof, by and among the Corporation, the Riverstone Contributor, the
Partnership and HMH (as may be amended or supplemented from time to time).

“Taxable Year” means the Partnership’s accounting period for U.S. federal income
tax purposes determined pursuant to Section 9.02.

“Trading Day” means a day on which the Stock Exchange or such other principal
United States securities exchange on which the Class A Common Stock is listed or
admitted to trading is open for the transaction of business (unless such trading
shall have been suspended for the entire day).

“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
transfer, assignment, pledge, encumbrance or other disposition of (whether
directly or indirectly, whether with or without consideration and whether
voluntarily or involuntarily or by operation of Law) (a) any interest (legal or
beneficial) in any Equity Securities of the Partnership or (b) any equity or
other interest (legal or beneficial) in any Partner if substantially all of the
assets of such Partner consist solely of Units.

 

13



--------------------------------------------------------------------------------

“Treasury Regulations” means the regulations promulgated under the Code and any
corresponding provisions of succeeding regulations.

“Unit” means a Limited Partner Interest of a Limited Partner or a permitted
Assignee in the Partnership and shall include Common Units, but shall not
include the General Partner Interest.

“Unit Purchase” has the meaning set forth in Section 3.03(b).

“Unvested Corporate Shares” means shares of Class A Common Stock issued pursuant
to an Equity Plan that are not vested pursuant to the terms thereof or any award
or similar agreement relating thereto.

“Value” means (a) for any Stock Option Plan, the Market Price for the trading
day immediately preceding the date of exercise of a stock option under such
Stock Option Plan and (b) for any Equity Plan other than a Stock Option Plan,
the Market Price for the trading day immediately preceding the Vesting Date.

“Vesting Date” has the meaning set forth in Section 3.10(c).

“Voting Securities” means any Equity Securities of the Corporation that are
entitled to vote generally in matters submitted for a vote of the Corporation’s
stockholders or generally in the election of the Corporate Board.

“Warrants” has the meaning set forth in Section 3.03(b).

ARTICLE II.

ORGANIZATIONAL MATTERS

Section 2.01 Formation of Partnership. The Partnership was formed on July 18,
2017 pursuant to the provisions of the Delaware Act.

Section 2.02 Amended and Restated Limited Partnership Agreement. The Partners
hereby execute this Agreement for the purpose of continuing the affairs of the
Partnership and the conduct of its business in accordance with the provisions of
the Delaware Act. The Partners hereby agree that during the term of the
Partnership set forth in Section 2.06, the rights and obligations of the
Partners with respect to the Partnership will be determined in accordance with
the terms and conditions of this Agreement and the Delaware Act. On any matter
upon which this Agreement is silent, the Delaware Act shall control. No
provision of this Agreement shall be in violation of the Delaware Act and, to
the extent any provision of this Agreement is in violation of the Delaware Act,
such provision shall be void and of no effect to the extent of such violation
without affecting the validity of the other provisions of this Agreement;
provided, however, that where the Delaware Act provides that a provision of the
Delaware Act shall apply “unless otherwise provided in a limited partnership
agreement” or words of similar effect, the provisions of this Agreement shall in
each instance control; provided further, that notwithstanding the foregoing,
Section 15-120 of the Delaware Act shall not apply or be incorporated into this
Agreement.

 

14



--------------------------------------------------------------------------------

Section 2.03 Name. The name of the Partnership shall be “SRII Opco, LP”. The
General Partner in its sole discretion may change the name of the Partnership at
any time and from time to time. Notification of any such change shall be given
to all of the Partners and, to the extent practicable, to all of the holders of
any Equity Securities then outstanding. The Partnership’s business may be
conducted under its name and/or any other name or names deemed advisable by the
General Partner.

Section 2.04 Purpose. The primary business and purpose of the Partnership shall
be to engage in such activities as are permitted under the Delaware Act and
determined from time to time by the General Partner in accordance with the terms
and conditions of this Agreement.

Section 2.05 Principal Office; Registered Office. The principal office of the
Partnership shall be at 15021 Katy Freeway, Suite 400, Houston, Texas, or such
other place as the General Partner may from time to time designate. The address
of the registered office of the Partnership in the State of Delaware shall be
1209 Orange Street, Wilmington, County of New Castle, DE 19801, and the
registered agent for service of process on the Partnership in the State of
Delaware at such registered office shall be The Corporation Trust Company. The
General Partner may from time to time change the Partnership’s registered agent
and registered office in the State of Delaware.

Section 2.06 Term. The term of the Partnership commenced upon the filing of the
Certificate in accordance with the Delaware Act and shall continue in existence
until termination and dissolution of the Partnership in accordance with the
provisions of Article XIV.

Section 2.07 No Joint Venture. The Partners intend that the Partnership not be a
joint venture, and that no Partner be a joint venturer of any other Partner by
virtue of this Agreement, and neither this Agreement nor any other document
entered into by the Partnership or any Partner relating to the subject matter
hereof shall be construed to suggest otherwise.

ARTICLE III.

PARTNERS; UNITS; CAPITALIZATION

Section 3.01 Partners.

(a) The Corporation previously was admitted as a Limited Partner and shall
remain a Limited Partner of the Partnership and the General Partner previously
was admitted as the sole general partner of the Partnership and shall remain the
sole general partner of the Partnership, in each case, upon the Effective Time.
At the Effective Time and concurrently with the Alta Mesa Contribution, the
Kingfisher Contribution and the Riverstone Contribution, respectively, HMH, the
Kingfisher Contributor and the Riverstone Contributor shall be admitted to the
Partnership as Limited Partners.

 

15



--------------------------------------------------------------------------------

(b) The Partnership shall maintain a schedule setting forth: (i) the name and
address of each Limited Partner; (ii) the aggregate number of outstanding Units
and the number and class of Units held by each Limited Partner; (iii) the
aggregate amount of cash Capital Contributions that have been made by the
Limited Partners with respect to their Units; and (iv) the Fair Market Value of
any property other than cash contributed by the Limited Partners with respect to
their Units (including, if applicable, a description and the amount of any
liability assumed by the Partnership or to which contributed property is
subject) (such schedule, the “Schedule of Limited Partners”). The applicable
Schedule of Limited Partners in effect as of the Effective Time (after giving
effect to the Alta Mesa Contribution, the Kingfisher Contribution, the
Riverstone Contribution and the Unit Purchase) is set forth as Schedule 1 to
this Agreement. The Schedule of Limited Partners shall be the definitive record
of ownership of each Unit of the Partnership and all relevant information with
respect to each Limited Partner. The Partnership shall be entitled to recognize
the exclusive right of a Person registered on its records as the owner of Units
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in Units on the part of any other Person, whether or not it
shall have express or other notice thereof, except as otherwise provided by the
Delaware Act.

(c) No Limited Partner shall be required or, except as approved by the General
Partner pursuant to Section 6.01 and in accordance with the other provisions of
this Agreement, permitted to loan any money or property to the Partnership or
borrow any money or property from the Partnership.

Section 3.02 Units. Interests in the Partnership shall be represented by Units,
or such other securities of the Partnership, in each case as the General Partner
may establish in its discretion in accordance with the terms and subject to the
restrictions hereof. Immediately after the Effective Time, the Units will be
comprised of a single class of Common Units. Without limiting the foregoing, to
the extent required pursuant to Section 3.04(a), the General Partner may create
one or more classes or series of Common Units or preferred Units solely to the
extent they are in the aggregate substantially equivalent to a class of common
stock of the Corporation or class or series of preferred stock of the
Corporation.

Section 3.03 New Limited Partner Contributions; Warrants; the Corporation’s
Capital Contribution; the Corporation’s Purchase of Common Units.

(a) New Limited Partner Contributions. Pursuant to the Contribution Agreements,
at the Contribution Closing, (i) HMH contributed to the Partnership the Alta
Mesa Contributed Interests and received in exchange therefor a cash distribution
from the Partnership and was issued the number of Common Units set forth next to
HMH’s name on Schedule 1, which are hereby issued and outstanding as of the
Effective Time (the “Alta Mesa Contribution”), (ii) the Kingfisher Contributor
contributed to the Partnership the Kingfisher Contributed Interests and received
in exchange therefor a cash distribution from the Partnership and was issued the
number of Common Units set forth next to the Kingfisher Contributor’s name on
Schedule 1, which are hereby issued and outstanding as of the Effective Time
(the “Kingfisher Contribution”), and (iii) the Riverstone Contributor
contributed to the Partnership the Riverstone Contributed Interests and was
issued the number of Common Units set forth next to the Riverstone Contributor’s
name on Schedule 1, which are hereby issued and outstanding as of the Effective
Time (the “Riverstone Contribution”).

 

16



--------------------------------------------------------------------------------

(b) The Corporation’s Unit Purchase. Pursuant to the Contribution Agreements, at
the Contribution Closing and prior to giving effect to Section 3.04, the
Corporation contributed to the Partnership cash in the aggregate amount of
$1,406,484,518 in exchange for (i) 169,371,730 Common Units and (ii) warrants
(the “Warrants”) exercisable for a number of Common Units equal to the number of
shares of Class A Common Stock underlying the warrants of the Corporation
outstanding immediately prior to such issuance of Warrants pursuant to this
Section 3.03(b) (collectively, the “Unit Purchase”). For the avoidance of doubt,
each Warrant shall be treated as a “noncompensatory option” within the meaning
of Treasury Regulations Sections 1.721-2(f) and 1.761-3(b)(2) and not be treated
as a partnership interest pursuant to Treasury Regulations Section 1.761-3(a).

Section 3.04 Authorization and Issuance of Additional Units.

(a) If at any time the Corporation issues a share of its Class A Common Stock or
any other Equity Security of the Corporation, (i) the Partnership shall issue to
the Corporation one Common Unit (if the Corporation issues a share of Class A
Common Stock), or such other Equity Security of the Partnership (if the
Corporation issues Equity Securities other than Class A Common Stock)
corresponding to the Equity Securities issued by the Corporation, and with
substantially the same rights to dividends and distributions (including
distributions upon liquidation) and other economic rights as those of such
Equity Securities of the Corporation and (ii) the net proceeds received by the
Corporation with respect to the corresponding share of Class A Common Stock or
other Equity Security, if any, shall be concurrently contributed by the
Corporation to the Partnership as a Capital Contribution; provided, that if the
Corporation issues any shares of Class A Common Stock in order to directly
purchase from another Limited Partner (other than the Corporation) a number of
Common Units pursuant to Section 11.03(a) (and a corresponding number of shares
of Class C Common Stock), then the Partnership shall not issue any new Common
Units in connection therewith and the Corporation shall not be required to
transfer such net proceeds to the Partnership (it being understood that such net
proceeds shall instead be transferred to such other Limited Partner as
consideration for such purchase). Notwithstanding the foregoing, this
Section 3.04(a) shall not apply to (i) (A) the issuance and distribution to
holders of shares of Class A Common Stock of rights to purchase Equity
Securities of the Corporation under a “poison pill” or similar shareholders
rights plan or (B) the issuance under the Corporation’s Equity Plans or Stock
Option Plans of any warrants, options, other rights to acquire Equity Securities
of the Corporation or rights or property that may be converted into or settled
in Equity Securities of the Corporation, but shall in each of the foregoing
cases apply to the issuance of Equity Securities of the Corporation in
connection with the exercise or settlement of such rights, warrants, options or
other rights or property or (ii) the issuance of Equity Securities pursuant to
any Equity Plan (other than a Stock Option Plan) that are restricted, subject to
forfeiture or otherwise unvested upon issuance, but shall apply on the
applicable Vesting Date with respect to such Equity Securities. Except pursuant
to Article XI, (x) the Partnership may not issue any additional Common Units to
the Corporation or any of its Subsidiaries unless substantially simultaneously
the Corporation or such Subsidiary issues or sells an equal number of shares of
the Corporation’s Class A Common Stock to another Person, and (y) the
Partnership may not issue any other Equity Securities of the Partnership to the
Corporation or any of its Subsidiaries (other than the issuance of Warrants
pursuant to Section 3.03(b)) unless substantially simultaneously the Corporation
or such Subsidiary issues or sells, to another Person, an equal number of shares
of a new class or series of Equity Securities of the Corporation or such
Subsidiary with substantially the same rights to dividends and distributions
(including distributions upon liquidation) and other economic rights as those of
such Equity Securities of the Partnership.

 

17



--------------------------------------------------------------------------------

(b) The Partnership shall only be permitted to issue additional Units or other
Equity Securities in the Partnership to the Persons and on the terms and
conditions provided for in Section 3.02, this Section 3.04 and Section 3.11.

(c) The Partnership shall not in any manner effect any subdivision (by equity
split, equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding Common Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding Common Stock, with
corresponding changes made with respect to any other exchangeable or convertible
securities. The Corporation shall not in any manner effect any subdivision (by
stock split, stock dividend, reclassification, recapitalization or otherwise) or
combination (by reverse stock split, reclassification, recapitalization or
otherwise) of the outstanding Common Stock unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding Common Units, with
corresponding changes made with respect to any other exchangeable or convertible
securities. The Partnership shall not in any manner effect any subdivision (by
equity split, equity distribution, reclassification, recapitalization or
otherwise) or combination (by reverse equity split, reclassification,
recapitalization or otherwise) of any outstanding Equity Securities of the
Partnership (other than the Common Units) unless accompanied by an identical
subdivision or combination, as applicable, of the corresponding Equity
Securities of the Corporation, with corresponding changes made with respect to
any other exchangeable or convertible securities. The Corporation shall not in
any manner effect any subdivision (by stock split, stock dividend,
reclassification, recapitalization or otherwise) or combination (by reverse
stock split, reclassification, recapitalization or otherwise) of any outstanding
Equity Securities of the Corporation (other than the Common Stock) unless
accompanied by an identical subdivision or combination, as applicable, of the
corresponding Equity Securities of the Partnership, with corresponding changes
made with respect to any other exchangeable or convertible securities.

Section 3.05 Repurchases or Redemptions. The Corporation or any of its
Subsidiaries may not redeem, repurchase or otherwise acquire (i) any shares of
Class A Common Stock unless substantially simultaneously the Partnership
redeems, repurchases or otherwise acquires from the Corporation an equal number
of Common Units for the same price per security or (ii) any other Equity
Securities of the Corporation unless substantially simultaneously the
Partnership redeems, repurchases or otherwise acquires from the Corporation an
equal number of Equity Securities of the Partnership of a corresponding class or
series with substantially the same rights to dividends and distributions
(including distributions upon liquidation) and other economic rights as those of
such Equity Securities of the Corporation for the same price per security. The
Partnership may not redeem, repurchase or otherwise acquire (A) any Common Units
from the Corporation or any of its Subsidiaries unless substantially
simultaneously the Corporation or such Subsidiary redeems, repurchases or
otherwise acquires an equal number of shares of Class A Common Stock for the
same price per security from holders thereof, or (B) any other Equity Securities
of the Partnership from the Corporation or any of its Subsidiaries unless
substantially simultaneously the Corporation or such Subsidiary redeems,
repurchases or otherwise acquires for the same price per security an equal
number of Equity Securities of the Corporation of a corresponding class or
series with substantially the same rights to dividends and

 

18



--------------------------------------------------------------------------------

distributions (including distribution upon liquidation) and other economic
rights as those of such Equity Securities of the Corporation. Notwithstanding
the foregoing, to the extent that any consideration payable by the Corporation
in connection with the redemption or repurchase of any shares of Class A Common
Stock or other Equity Securities of the Corporation or any of its Subsidiaries
consists (in whole or in part) of shares of Class A Common Stock or such other
Equity Securities (including, for the avoidance of doubt, in connection with the
cashless exercise of an option or warrant), then the redemption or repurchase of
the corresponding Common Units or other Equity Securities of the Partnership
shall be effectuated in an equivalent manner.

Section 3.06 Certificates Representing Units; Lost, Stolen or Destroyed
Certificates; Registration and Transfer of Units.

(a) Units shall not be certificated unless otherwise determined by the General
Partner. If the General Partner determines that one or more Units shall be
certificated, each such certificate shall be signed by or in the name of the
Partnership, by the Chief Executive Officer and any other officer designated by
the General Partner, representing the number of Units held by such holder. Such
certificate shall be in such form (and shall contain such legends) as the
General Partner may determine. Any or all of such signatures on any certificate
representing one or more Units may be a facsimile, engraved or printed, to the
extent permitted by applicable Law. The General Partner agrees that it shall not
elect to treat any Unit as a “security” within the meaning of Article 8 of the
Uniform Commercial Code unless thereafter all Units then outstanding are
represented by one or more certificates.

(b) If Units are certificated, the General Partner may direct that a new
certificate representing one or more Units be issued in place of any certificate
theretofore issued by the Partnership alleged to have been lost, stolen or
destroyed, upon delivery to the General Partner of an affidavit of the owner or
owners of such certificate, setting forth such allegation. The General Partner
may require the owner of such lost, stolen or destroyed certificate, or such
owner’s legal representative, to give the Partnership a bond sufficient to
indemnify it against any claim that may be made against it on account of the
alleged loss, theft or destruction of any such certificate or the issuance of
any such new certificate.

(c) Upon surrender to the Partnership or the transfer agent of the Partnership,
if any, of a certificate for one or more Units, duly endorsed or accompanied by
appropriate evidence of succession, assignment or authority to transfer, in
compliance with the provisions hereof, the Partnership shall issue a new
certificate representing one or more Units to the Person entitled thereto,
cancel the old certificate and record the transaction upon its books. Subject to
the provisions of this Agreement, the General Partner may prescribe such
additional rules and regulations as it may deem appropriate relating to the
issue, Transfer and registration of Units.

Section 3.07 Negative Capital Accounts. No Partner shall be required to pay to
any other Partner or the Partnership any deficit or negative balance which may
exist from time to time in such Partner’s Capital Account (including upon and
after dissolution of the Partnership).

Section 3.08 No Withdrawal. No Person shall be entitled to withdraw any part of
such Person’s Capital Contribution or Capital Account or to receive any
Distribution from the Partnership, except as expressly provided in this
Agreement.

 

19



--------------------------------------------------------------------------------

Section 3.09 Loans From Partners. Loans by Partners to the Partnership shall not
be considered Capital Contributions. Subject to the provisions of
Section 3.01(c), the amount of any such advances shall be a debt of the
Partnership to such Partner and shall be payable or collectible in accordance
with the terms and conditions upon which such advances are made.

Section 3.10 Tax Treatment of Corporate Stock Option Plans and Equity Plans.

(a) Options Granted to Persons other than Partnership Employees. If at any time
or from time to time, in connection with any Stock Option Plan, a stock option
granted over shares of Class A Common Stock to a Person other than a Partnership
Employee is duly exercised, notwithstanding the amount of the Capital
Contribution actually made pursuant to Section 3.04(a), solely for U.S. federal
(and applicable state and local) income tax purposes, the Corporation shall be
deemed to have contributed to the Partnership as a Capital Contribution, in lieu
of the Capital Contribution actually made and in consideration of additional
Common Units, an amount equal to the Value of a share of Class A Common Stock as
of the date of such exercise multiplied by the number of shares of Class A
Common Stock then being issued by the Corporation in connection with the
exercise of such stock option.

(b) Options Granted to Partnership Employees. If at any time or from time to
time, in connection with any Stock Option Plan, a stock option granted over
shares of Class A Common Stock to a Partnership Employee is duly exercised,
solely for U.S. federal (and applicable state and local) income tax purposes,
the following transactions shall be deemed to have occurred:

(i) The Corporation shall sell to the Optionee, and the Optionee shall purchase
from the Corporation, the number of shares of Class A Common Stock equal to the
number of shares of Class A Common Stock as to which such stock option is being
exercised multiplied by the following: (x) the exercise price payable by the
Optionee in connection with the exercise of such stock option divided by (y) the
Value of a share of Class A Common Stock at the time of such exercise.

(ii) The Corporation shall sell to the Partnership (or, if the Optionee is an
employee of, or other service provider to, a Subsidiary, the Corporation shall
sell to such Subsidiary), and the Partnership (or such Subsidiary, as
applicable) shall purchase from the Corporation, a number of shares of Class A
Common Stock equal to the excess of (x) the number of shares of Class A Common
Stock as to which such stock option is being exercised over (y) the number of
shares of Class A Common Stock sold pursuant to Section 3.10(b)(i) hereof. The
purchase price per share of Class A Common Stock for such sale of shares of
Class A Common Stock to the Partnership (or such Subsidiary) shall be the Value
of a share of Class A Common Stock as of the date of exercise of such stock
option.

(iii) The Partnership shall transfer to the Optionee (or, if the Optionee is an
employee of, or other service provider to, a Subsidiary, the Subsidiary shall
transfer to the Optionee) at no additional cost to such Partnership Employee and
as additional compensation to such Partnership Employee, the number of shares of
Class A Common Stock described in Section 3.10(b)(ii).

 

20



--------------------------------------------------------------------------------

(iv) The Corporation shall be deemed to have contributed any amounts received by
the Corporation pursuant to Section 3.10(b)(i) and any amount deemed to be
received by the Partnership pursuant to Section 3.10(b)(ii) in connection with
the exercise of such stock option.

The transactions described in this Section 3.10(b) are intended to comply with
the provisions of Treasury Regulations Section 1.1032-3 and shall be interpreted
consistently therewith.

(c) Restricted Stock Granted to Partnership Employees. If at any time or from
time to time, in connection with any Equity Plan (other than a Stock Option
Plan), any shares of Class A Common Stock are issued to a Partnership Employee
(including any shares of Class A Common Stock that are subject to forfeiture in
the event such Partnership Employee terminates his or her employment with the
Partnership or any Subsidiary) in consideration for services performed for the
Partnership or any Subsidiary, on the date (such date, the “Vesting Date”) that
the Value of such shares is includible in taxable income of such Partnership
Employee, the following events will be deemed to have occurred solely for U.S.
federal (and applicable state and local) income tax purposes: (a) the
Corporation shall be deemed to have sold such shares of Class A Common Stock to
the Partnership (or, if such Partnership Employee is an employee of, or other
service provider to, a Subsidiary, to such Subsidiary) for a purchase price
equal to the Value of such shares of Class A Common Stock, (b) the Partnership
(or such Subsidiary) shall be deemed to have delivered such shares of Class A
Common Stock to such Partnership Employee, (c) the Corporation shall be deemed
to have contributed the purchase price for such shares of Class A Common Stock
to the Partnership as a Capital Contribution, and (d) in the case where such
Partnership Employee is an employee of a Subsidiary, the Partnership shall be
deemed to have contributed such amount to the capital of the Subsidiary.

(d) Future Stock Incentive Plans. Nothing in this Agreement shall be construed
or applied to preclude or restrain the Corporation from adopting, modifying or
terminating stock incentive plans for the benefit of employees, directors or
other business associates of the Corporation, the Partnership or any of their
respective Affiliates. The Partners acknowledge and agree that, in the event
that any such plan is adopted, modified or terminated by the Corporation,
amendments to this Section 3.10 may become necessary or advisable and that any
approval or consent to any such amendments requested by the Corporation shall be
deemed granted by the General Partner without the requirement of any further
consent or acknowledgement of any other Partner.

(e) Anti-dilution adjustments. For all purposes of this Section 3.10, the number
of shares of Class A Common Stock and the corresponding number of Common Units
shall be determined after giving effect to all anti-dilution or similar
adjustments that are applicable, as of the date of exercise or vesting, to the
option, warrant, restricted stock or other equity interest that is being
exercised or becomes vested under the applicable Stock Option Plan or other
Equity Plan and applicable award or grant documentation.

Section 3.11 Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan. Except as may otherwise be provided in this
Article III, all amounts received or deemed received by the Corporation in
respect of any dividend reinvestment plan, cash option purchase plan, stock
incentive or other stock or subscription plan or agreement, either (a) shall be

 

21



--------------------------------------------------------------------------------

utilized by the Corporation to effect open market purchases of shares of Class A
Common Stock, or (b) if the Corporation elects instead to issue new shares of
Class A Common Stock with respect to such amounts, shall be contributed by the
Corporation to the Partnership in exchange for additional Units. Upon such
contribution, the Partnership will issue to the Corporation a number of Units
equal to the number of new shares of Class A Common Stock so issued.

ARTICLE IV.

DISTRIBUTIONS

Section 4.01 Distributions.

(a) Distributable Cash; Other Distributions. To the extent permitted by
applicable Law and hereunder, Distributions to Limited Partners may be declared
by the General Partner out of Distributable Cash or other funds or property
legally available therefor in such amounts and on such terms (including the
payment dates of such Distributions) as the General Partner shall determine
using such record date as the General Partner may designate; such Distributions
(except, for the avoidance of doubt, for the Distributions described in
Section 3.03(a) pursuant to the Contribution Agreements) shall be made to the
Limited Partners as of the close of business on such record date on a pro rata
basis in accordance with each Limited Partner’s Percentage Interest as of the
close of business on such record date; provided, however, that the General
Partner shall have the obligation to make Distributions as set forth in
Section 4.01(b) and Section 14.02; and provided further that, notwithstanding
any other provision herein to the contrary, no Distributions shall be made to
any Limited Partner to the extent such Distribution would violate Section 15-309
of the Delaware Act. Promptly following the designation of a record date and the
declaration of a Distribution pursuant to this Section 4.01(a), the General
Partner shall give notice to each Limited Partner of the record date, the amount
and the terms of the Distribution and the payment date thereof. In furtherance
of the foregoing, it is intended that the General Partner shall, to the extent
permitted by applicable Law and hereunder, have the right in its sole discretion
to make Distributions to the Limited Partners pursuant to this Section 4.01(a)
in such amounts as shall enable the Corporation to pay dividends or to meet its
obligations (to the extent such obligations are not otherwise able to be
satisfied as a result of the Distributions required to be made pursuant to
Section 4.01(b) or reimbursements required to be made pursuant to Section 6.05).

(b) Tax Distributions. With respect to any tax period (or the portion thereof)
ending after the date hereof:

(i) The Partnership shall make distributions to all Limited Partners pro rata,
in accordance with each Limited Partner’s Percentage Interest, on a quarterly
basis and in such amounts as necessary to enable the Corporation to timely
(x) satisfy all of its U.S. federal, state and local and non-U.S. tax
liabilities, and (y) meet its obligations pursuant to the Tax Receivable
Agreement.

(ii) If a Partner (other than the Corporation) has an Assumed Tax Liability at a
Tax Advance Date in excess of the sum of the cumulative amount of distributions
under Section 4.01(b)(i), Section 4.01(a) and any Tax Advances (as defined
below) made to such Partner through such date, the Partnership shall, to the
extent permitted by

 

22



--------------------------------------------------------------------------------

applicable Law, and subject to the availability of funds and any restrictions
contained in any agreement to which the Partnership or any of its Subsidiaries
is bound, make advances to such Partner in an amount equal to such excess (a
“Tax Advance”). Any such Tax Advance shall be treated as an advance against and,
thus, shall reduce (without duplication), any future distributions that would
otherwise be made to such Partner pursuant to Sections 4.01(a) and 14.02(d). If
there is a Tax Advance outstanding with respect to a Partner who (i) elects to
participate in a Redemption (including, for the avoidance of doubt, any Direct
Exchange at the option of the Corporation pursuant to Section 11.03), or
(ii) Transfers Units pursuant to the provisions of Article X, then in each case
such Partner shall indemnify and hold harmless the Partnership against such Tax
Advance, and shall be required to promptly pay to the Partnership (but in all
events within fifteen (15) days after the Redemption Date or Transfer Date, as
the case may be) an amount of cash equal to the proportionate share of such Tax
Advance relating to its Common Units subject to the Redemption or Transfer
(determined at the time of the Redemption or Transfer based on the number of
Common Units subject to the Redemption or Transfer as compared to the total
number of Common Units held by such Partner), provided that, in the case of a
Transfer described in clause (ii), such Partner shall not be required to pay
such amount of cash equal to the proportionate share of such Tax Advance
relating to its Common Units subject to the Transfer, if the transferee agrees
to assume the Partner’s obligation to repay to the Partnership such amount equal
to the proportionate share of the Partner’s existing Tax Advance relating to
such Common Units subject to the Transfer, and such Partner shall be relieved
from any liabilities associated with and the obligation to repay its existing
Tax Advance relating to such Common Units subject to the Transfer. The
obligations of each Partner pursuant to the preceding sentence shall survive the
withdrawal of any Partner or the transfer of any Partner’s Units in the
Partnership and shall apply to any current or former Partner. For the avoidance
of doubt, any repayment of a Tax Advance pursuant to the previous sentence shall
not be treated as a Capital Contribution.

Section 4.02 Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Partnership shall not make any
Distribution to any Partner on account of any Limited Partner Interest if such
Distribution would violate any applicable Law or the terms of the Credit
Agreement or other debt financing of the Partnership or its Subsidiaries.

ARTICLE V.

CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

Section 5.01 Capital Accounts.

(a) The Partnership shall maintain a separate Capital Account for each Partner
according to the rules of Treasury Regulations Section 1.704-1(b)(2)(iv). For
this purpose, the Partnership may (in the discretion of the General Partner),
upon the occurrence of the events specified in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts in
accordance with the rules of such Treasury Regulations and Treasury Regulations
Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Partnership property.
The Capital Account balance of each of the Partners as of the date hereof, as
adjusted in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(f),
is its respective “Contribution Closing Capital Account Balance” set forth on
the Schedule of Limited Partners.

 

23



--------------------------------------------------------------------------------

(b) For purposes of computing the amount of any item of Partnership income,
gain, loss or deduction to be allocated pursuant to this Article V and to be
reflected in the Capital Accounts of the Partners, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for U.S. federal income tax
purposes (including any method of depreciation, cost recovery or amortization
used for this purpose); provided, however, that:

(i) The computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(l)(B) or Code
Section 705(a)(2)(B) and Treasury Regulations Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for U.S. federal income tax purposes.

(ii) If the Book Value of any Partnership property is adjusted pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such property.

(iii) Items of income, gain, loss or deduction attributable to the disposition
of Partnership property having a Book Value that differs from its adjusted basis
for tax purposes shall be computed by reference to the Book Value of such
property.

(iv) In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing Profits or Losses (excluding
depletion with respect to a Depletable Property), there shall be taken into
account Depreciation for such Taxable Year or other Fiscal Period.

(v) To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant
to Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account
in determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

(vi) Simulated Gains with respect to Depletable Properties shall be taken into
account in computing Profits and Losses in lieu of actual gains on such
Depletable Properties.

(vii) Items specifically allocated under Section 5.03 shall be excluded from the
computation of Profits and Losses.

Section 5.02 Allocations. After giving effect to the allocations under
Section 5.03, and subject to Section 5.04, Profits and Losses (or items thereof)
for any Taxable Year or other Fiscal Period shall be allocated among the Capital
Accounts of the Partners pro rata in such a manner that, after adjusting for all
Capital Contributions and distributions through the end of such Taxable Year or
other Fiscal Period, the Capital Account balance of each Partner, immediately

 

24



--------------------------------------------------------------------------------

after making such allocation, is as nearly as possible equal to (a) the amount
such Partner would receive pursuant to Section 14.02(d) if all of the assets of
the Partnership on hand at the end of such Taxable Year or other Fiscal Period
were sold for cash equal to their Book Values, all liabilities of the
Partnership were satisfied in cash in accordance with their terms (limited with
respect to each nonrecourse liability to the Book Value of the assets securing
such liability), and all remaining or resulting cash were distributed, in
accordance with Section 14.02(d), to the Partners, minus (b) such Partner’s
share of the Partnership Minimum Gain and Partner Minimum Gain, computed
immediately prior to the hypothetical sale of assets, and the amount any such
Partner is treated as obligated to contribute to the Partnership, computed
immediately after the hypothetical sale of assets. Notwithstanding any contrary
provision in this Agreement, the General Partner shall make appropriate
adjustments to allocations of Profits and Losses to (or, if necessary, allocate
items of gross income, gain, loss or deduction of the Partnership among) the
Partners such that, to the maximum extent possible, the Capital Accounts of the
Partners are proportionate to their Percentage Interests. In each case, such
adjustments or allocations shall occur, to the maximum extent possible, in the
Taxable Year or other Fiscal Period of the event requiring such adjustments or
allocations.

Section 5.03 Regulatory and Special Allocations.

(a) Partner nonrecourse deductions (as defined in Treasury Regulations
Section 1.704-2(i)(2)) attributable to partner nonrecourse debt (as defined in
Treasury Regulations Section 1.704-2(b)(4)) shall be allocated in the manner
required by Treasury Regulations Section 1.704-2(i). If there is a net decrease
during a Taxable Year in Partner Minimum Gain, Profits for such Taxable Year
(and, if necessary, for subsequent Taxable Years) shall be allocated to the
Partners in the amounts and of such character as determined according to
Treasury Regulations Section 1.704-2(i)(4).

(b) Nonrecourse deductions (as determined according to Treasury Regulations
Section 1.704-2(b)(1)) for any Taxable Year shall be allocated pro rata among
the Partners in accordance with their Percentage Interests. Except as otherwise
provided in Section 5.03(a), if there is a net decrease in the Partnership
Minimum Gain during any Taxable Year, each Partner shall be allocated Profits
for such Taxable Year (and, if necessary, for subsequent Taxable Years) in the
amounts and of such character as determined according to Treasury Regulations
Section 1.704-2(f). This Section 5.03(b) is intended to be a minimum gain
chargeback provision that complies with the requirements of Treasury Regulations
Section 1.704-2(f), and shall be interpreted in a manner consistent therewith.

(c) If any Partner that unexpectedly receives an adjustment, allocation or
Distribution described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) has an Adjusted Capital Account Deficit as of the end of any Taxable
Year, computed after the application of Sections 5.03(a) and 5.03(b) but before
the application of any other provision of this Article V, then Profits for such
Taxable Year shall be allocated to such Partner in proportion to, and to the
extent of, such Adjusted Capital Account Deficit. This Section 5.03(c) is
intended to be a qualified income offset provision as described in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner
consistent therewith.

 

25



--------------------------------------------------------------------------------

(d) If the allocation of Losses to a Partner as provided in Section 5.02 would
create or increase an Adjusted Capital Account Deficit, there shall be allocated
to such Partner only that amount of Losses as will not create or increase an
Adjusted Capital Account Deficit. The Losses that would, absent the application
of the preceding sentence, otherwise be allocated to such Partner shall be
allocated to the other Partners in accordance with their relative Percentage
Interests, subject to this Section 5.03(d).

(e) Profits and Losses described in Section 5.01(b)(v) shall be allocated in a
manner consistent with the manner that the adjustments to the Capital Accounts
are required to be made pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(j) and (m).

(f) Simulated Depletion for each Depletable Property and Simulated Loss upon the
disposition of a Depletable Property shall be allocated among the Partners in
proportion to their shares of the Simulated Basis in such property.

(g) The allocations set forth in Section 5.03(a) through and including
Section 5.03(d) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury
Regulations. The Regulatory Allocations may not be consistent with the manner in
which the Partners intend to allocate Profit and Loss of the Partnership or make
Distributions. Accordingly, notwithstanding the other provisions of this Article
V, but subject to the Regulatory Allocations, income, gain, deduction and loss
shall be reallocated among the Partners so as to eliminate the effect of the
Regulatory Allocations and thereby cause the respective Capital Accounts of the
Partners to be in the amounts (or as close thereto as possible) they would have
been if Profit and Loss (and such other items of income, gain, deduction and
loss) had been allocated without reference to the Regulatory Allocations. In
general, the Partners anticipate that this will be accomplished by specially
allocating other Profit and Loss (and such other items of income, gain,
deduction and loss) among the Partners so that the net amount of the Regulatory
Allocations and such special allocations to each such Partner is zero. In
addition, if in any Taxable Year or other Fiscal Period there is a decrease in
Partnership Minimum Gain, or in Partner Minimum Gain, and application of the
minimum gain chargeback requirements set forth in Section 5.03(a) or
Section 5.03(b) would cause a distortion in the economic arrangement among the
Partners, the Partners may, if they do not expect that the Partnership will have
sufficient other income to correct such distortion, request the Internal Revenue
Service to waive either or both of such minimum gain chargeback requirements. If
such request is granted, this Agreement shall be applied in such instance as if
it did not contain such minimum gain chargeback requirement.

Section 5.04 Tax Allocations.

(a) The income, gains, losses, deductions and credits of the Partnership will be
allocated, for U.S. federal (and applicable state and local) income tax
purposes, among the Partners in accordance with the allocation of such income,
gains, losses, deductions and credits among the Partners for computing their
Capital Accounts; provided, that if any such allocation is not permitted by the
Code or other applicable Law, the Partnership’s subsequent income, gains,
losses, deductions and credits will be allocated among the Partners so as to
reflect as nearly as possible the allocation set forth herein in computing their
Capital Accounts.

 

26



--------------------------------------------------------------------------------

(b) Cost and percentage depletion deductions with respect to each Depletable
Property shall be computed separately by the Partners rather than the
Partnership. For purposes of such computations, the U.S. federal income tax
basis of each Depletable Property shall be allocated to each Partner in
accordance with such Partner’s Percentage Interest as of the time such
Depletable Property is acquired by the Partnership, and shall be reallocated
among the Partners in accordance with such Partner’s Percentage Interest as
determined immediately following the occurrence of an event giving rise to an
adjustment to the Book Values of the Partnership’s Depletable Properties
pursuant to the definition of Book Value (or at the time of any material
additions to the U.S. federal income tax basis of such Depletable Property).
Such allocations are intended to be applied in accordance with the “partners’
interests in partnership capital” under Section 613A(c)(7)(D) of the Code;
provided that the Partners understand and agree that the General Partner may
authorize special allocations of tax basis, income, gain, deduction or loss, as
computed for U.S. federal income tax purposes, in order to eliminate differences
between Simulated Basis and adjusted U.S. federal income tax basis with respect
to Depletable Properties, in such manner as determined consistent with the
principles of Section 704(c) of the Code, the Treasury Regulations thereunder
and the portions of the Treasury Regulations under Section 704(b) that apply the
principles of Section 704(c), using the “traditional method”, as described in
Treasury Regulations Section 1.704-3(b).

(c) For purposes of the separate computation of gain or loss by each Partner on
a taxable Disposition of Depletable Property, the amount realized from such
Disposition shall be allocated (i) first, to the Partners in an amount equal to
the Simulated Basis in such Depletable Property and in the same proportion as
their shares thereof were allocated and (ii) second, any remaining amount
realized shall be allocated consistent with the allocation of Simulated Gains;
provided, however, that the Partners understand and agree that the General
Partner may authorize special allocations of tax basis, income, gain, deduction
or loss, as computed for U.S. federal income tax purposes, in order to eliminate
differences between Simulated Basis and adjusted U.S. federal income tax basis
with respect to Depletable Properties, in such manner as determined consistent
with the principles of Section 704(c) of the Code, the Treasury Regulations
thereunder and the portions of the Treasury Regulations under Section 704(b)
that apply the principles of Section 704(c), using the “traditional method”, as
described in Treasury Regulations Section 1.704-3(b). The provisions of this
Section 5.04(c) and the other provisions of this Agreement relating to
allocations under Section 613A(c)(7)(D) of the Code are intended to comply with
Treasury Regulations Section 1.704-1(b)(4)(v) and shall be interpreted and
applied in a manner consistent with such Treasury Regulations.

(d) Each Partner shall, in a manner consistent with this Article V, separately
keep records of its share of the adjusted tax basis in each Depletable Property,
adjust such share of the adjusted tax basis for any cost or percentage depletion
allowable with respect to such property and use such adjusted tax basis in the
computation of its cost depletion or in the computation of its gain or loss on
the disposition of such property by the Partnership. Upon the request of the
Partnership, each Partner may advise the Partnership of its adjusted tax basis
in each Depletable Property and any depletion computed with respect thereto,
both as computed in accordance with the provisions of this subsection. The
Partnership may rely on such information and, if it is not provided by the
Partner, may make such reasonable assumptions as it shall determine with respect
thereto.

 

27



--------------------------------------------------------------------------------

(e) Items of Partnership taxable income, gain, loss and deduction with respect
to any property contributed to the capital of the Partnership shall be allocated
among the Partners in accordance with Code Section 704(c) so as to take account
of any variation between the adjusted basis of such property to the Partnership
for U.S. federal income tax purposes and its Book Value using the “traditional
method”, as described in Treasury Regulations Section 1.704-3(b).

(f) If the Book Value of any Partnership asset is adjusted pursuant to
Section 5.01(b), subsequent allocations of items of taxable income, gain, loss
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for U.S. federal income tax purposes
and its Book Value in the same manner as under Code Section 704(c) using the
“traditional method”, as described in Treasury Regulations Section 1.704-3(b).

(g) If, as a result of an exercise of a noncompensatory option (including the
Warrants) to acquire an interest in the Partnership, a Capital Account
reallocation is required under Treasury Regulations
Section 1.704-1(b)(2)(iv)(s)(3), the Partnership shall make corrective
allocations pursuant to Treasury Regulations Section 1.704-1(b)(4)(x).

(h) Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the Partners pro rata as determined by the General
Partner taking into account the principles of Treasury Regulations
Section 1.704-1(b)(4)(ii).

(i) For purposes of determining a Partner’s pro rata share of the Partnership’s
“excess nonrecourse liabilities” within the meaning of Treasury Regulations
Section 1.752-3(a)(3), each Partner’s interest in income and gain shall be in
proportion to its Percentage Interests.

(j) Allocations pursuant to this Section 5.04 are solely for purposes of U.S.
federal (and applicable state and local) income taxes and shall not affect, or
in any way be taken into account in computing, any Partner’s Capital Account or
share of Profits, Losses, Distributions or other Partnership items pursuant to
any provision of this Agreement.

Section 5.05 Withholding; Indemnification and Reimbursement for Payments on
Behalf of a Partner. The Partnership and its Subsidiaries may withhold from
distributions, allocations or portions thereof if it is required to do so by any
applicable Law, and each Partner hereby authorizes the Partnership and its
Subsidiaries to withhold or pay on behalf of or with respect to such Partner any
amount of U.S. federal, state, or local or non-U.S. taxes that the General
Partner determines, in good faith, that the Partnership or any of its
Subsidiaries is required to withhold or pay with respect to any amount
distributable or allocable to such Partner pursuant to this Agreement. In
addition, if the Partnership is obligated to pay any other amount to a
Governmental Entity (or otherwise makes a payment to a Governmental Entity) that
is specifically attributable to a Partner (including U.S. federal income taxes
as a result of Partnership obligations pursuant to the Revised Partnership Audit
Provisions with respect to items of income, gain, loss deduction or credit
allocable or attributable to such Partner, state personal property taxes and
state unincorporated business taxes, but excluding payments such as professional
association fees and the like made voluntarily by the Partnership on behalf of
any Partner based upon such Partner’s status as an employee of the Partnership),
then such tax shall be treated as an amount of taxes withheld or paid with
respect to such Partner pursuant to this Section 5.05. For all purposes under
this Agreement, any amounts withheld or paid with respect

 

28



--------------------------------------------------------------------------------

to a Partner pursuant to this Section 5.05 shall be treated as having been
distributed to such Partner at the time such withholding or payment is made.
Further, to the extent that the cumulative amount of such withholding or payment
for any period exceeds the distributions to which such Partner is entitled for
such period, such Partner shall indemnify the Partnership in full for the amount
of such excess. The General Partner may offset Distributions to which a Person
is otherwise entitled under this Agreement against such Person’s obligation to
indemnify the Partnership under this Section 5.05. A Partner’s obligation to
indemnify the Partnership under this Section 5.05 shall survive the termination,
dissolution, liquidation and winding up of the Partnership, and for purposes of
this Section 5.05, the Partnership shall be treated as continuing in existence.
The Partnership may pursue and enforce all rights and remedies it may have
against each Partner under this Section 5.05, including instituting a lawsuit to
collect amounts owed under such indemnity with interest accruing from the date
such withholding or payment is made by the Partnership at a rate per annum equal
to the sum of the Base Rate (but not in excess of the highest rate per annum
permitted by Law). Any income from such indemnity (and interest) shall not be
allocated to or distributed to the Partner paying such indemnity (and interest).
Each Partner hereby agrees to furnish to the Partnership such information and
forms as required or reasonably requested in order to comply with any laws and
regulations governing withholding of tax or in order to claim any reduced rate
of, or exemption from, withholding to which the Partner is legally entitled.

Section 5.06 Tax Treatment. Notwithstanding anything to the contrary, the
Partnership and the parties intend the tax treatment described in Section 6.6(g)
of the Alta Mesa Contribution Agreement and Section 6.7(h) of the Kingfisher
Contribution Agreement.

ARTICLE VI.

MANAGEMENT

Section 6.01 Authority of General Partner.

(a) Except for situations in which the approval of any Limited Partner(s) is
specifically required by this Agreement, (i) all management powers over the
business and affairs of the Partnership shall be exclusively vested in the
General Partner and (ii) the General Partner shall conduct, direct and exercise
full control over all activities of the Partnership. Except as otherwise
expressly provided for herein and subject to the other provisions of this
Agreement, no Limited Partner has the right or power to participate in the
management or affairs of the Partnership, nor does any Limited Partner have the
power to sign for or bind the Partnership or deal with third parties on behalf
of the Partnership without the consent of the General Partner.

(b) The day-to-day business and operations of the Partnership shall be overseen
and implemented by officers of the Partnership (each, an “Officer” and
collectively, the “Officers”), subject to the limitations imposed by the General
Partner. An Officer may, but need not, be a Partner. Each Officer shall be
appointed by the General Partner and shall hold office until his or her
successor shall be duly designated and shall qualify or until his or her death
or until he shall resign or shall have been removed in the manner hereinafter
provided. Any one Person may hold more than one office. Subject to the other
provisions in this Agreement (including in Section 6.06 below), the salaries or
other compensation, if any, of the Officers of the Partnership shall be fixed
from time to time by the General Partner. The authority and responsibility of
the Officers

 

29



--------------------------------------------------------------------------------

shall include, but not be limited to, such duties as the General Partner may,
from time to time, delegate to them and the carrying out of the Partnership’s
business and affairs on a day-to-day basis. An Officer may also perform one or
more roles as an officer of the General Partner. The General Partner may remove
any Officer from office at any time, with or without cause. If any vacancy shall
occur in any office, for any reason whatsoever, then the General Partner shall
have the right to appoint a new Officer to fill the vacancy.

(c) The General Partner shall have the power and authority to effectuate the
sale, lease, transfer, exchange or other disposition of any, all or
substantially all of the assets of the Partnership (including the exercise or
grant of any conversion, option, privilege or subscription right or any other
right available in connection with any assets at any time held by the
Partnership) or the merger, consolidation, reorganization or other combination
of the Partnership with or into another entity.

(d) Notwithstanding any other provision of this Agreement, neither the General
Partner nor any Officer authorized by the General Partner shall have the
authority, on behalf of the Partnership, either directly or indirectly, without
the prior approval of each Partner, to take any action that would result in the
failure of the Partnership to be taxable as a partnership for purposes of
federal income tax, or take any position inconsistent with treating the
Partnership as a partnership for purposes of federal income tax, except as
required by Law.

Section 6.02 Actions of the General Partner. The General Partner may act through
any Officer or through any other Person or Persons to whom authority and duties
have been delegated pursuant to Section 6.06.

Section 6.03 Transfer and Withdrawal of General Partner.

(a) Except in connection with a General Partner Change of Control, the General
Partner shall not have the right to transfer or assign the General Partner
Interest, and the General Partner shall not have the right to withdraw from the
Partnership; provided, that, without the consent of any of the Limited Partners,
the General Partner may in good faith, at the General Partner’s expense, be
reconstituted as or converted into a corporation, partnership or other form of
entity (any such reconstituted or converted entity being deemed to be the
General Partner for all purposes hereof) by merger, consolidation, conversion or
otherwise, or transfer or assign the General Partner Interest (in whole or in
part) to one of its Affiliates that is a wholly owned Subsidiary of the
Corporation so long as such other entity or Affiliate shall have assumed in
writing the obligations of the General Partner under this Agreement. In the
event of an assignment or other transfer of all of the General Partner Interest
in accordance with this Section 6.03, such assignee or transferee shall be
substituted in the General Partner’s place as general partner of the Partnership
and immediately thereafter the General Partner shall withdraw as a general
partner of the Partnership (but shall remain entitled to exculpation and
indemnification pursuant to Section 6.07 and Section 7.04 with respect to events
occurring on or prior to such date).

(b) Except as otherwise contemplated by Section 6.03(a), no assignee or
transferee shall become the general partner of the Partnership by virtue of such
assignee’s or transferee’s receiving all or a portion of any interest in the
Partnership from the General Partner or another assignee or transferee from the
General Partner without the written consent of all of the Partners to such
substitution, which consent may be given or withheld, or made subject to such
conditions as each Partner deems appropriate in its sole discretion.

 

30



--------------------------------------------------------------------------------

Section 6.04 Transactions Between Partnership and General Partner. The General
Partner may cause the Partnership to contract and deal with the General Partner,
or any Affiliate of the General Partner, provided such contracts and dealings
are on terms comparable to and competitive with those available to the
Partnership from others dealing at arm’s length or are approved by the Partners
holding a majority of the Units (excluding Units held by the General Partner and
its controlled Affiliates) then outstanding and otherwise are permitted by the
Credit Agreement.

Section 6.05 Reimbursement for Expenses. The Limited Partners acknowledge and
agree that the General Partner is and will continue to be a wholly owned
Subsidiary of the Corporation, whose Class A Common Stock is and will continue
to be publicly traded, and therefore the General Partner and the Corporation
will have access to the public capital markets and that such status and the
services performed by the General Partner will inure to the benefit of the
Partnership and all Limited Partners; therefore, the General Partner and the
Corporation shall be reimbursed by the Partnership for any reasonable
out-of-pocket expenses incurred on behalf of the Partnership, including all
fees, expenses and costs of the Corporation being a public company (including
public reporting obligations, proxy statements, stockholder meetings, stock
exchange fees, transfer agent fees, SEC and FINRA filing fees and offering
expenses) and maintaining its corporate existence. In the event that (i) shares
of Class A Common Stock were sold to underwriters in the initial public offering
of the Corporation or are sold to underwriters in any public offering after the
Effective Time, in each case, at a price per share that is lower than the price
per share for which such shares of Class A Common Stock are sold to the public
in such public offering after taking into account underwriters’ discounts or
commissions and brokers’ fees or commissions (including, for the avoidance of
doubt, any deferred discounts or commissions and brokers’ fees or commissions
payable in connection with or as a result of the Contribution Closing) (such
difference, the “Discount”) and (ii) the proceeds from such public offering are
used to fund the Cash Settlement for any Redeemed Units or otherwise contributed
to the Partnership, the Partnership shall reimburse the Corporation for such
Discount by treating such Discount as an additional Capital Contribution made by
the Corporation to the Partnership, issuing Common Units in respect of such
deemed Capital Contribution in accordance with Section 11.02, and increasing the
Corporation’s Capital Account by the amount of such Discount. To the extent
practicable, expenses incurred by the General Partner or the Corporation on
behalf of or for the benefit of the Partnership shall be billed directly to and
paid by the Partnership and, if and to the extent any reimbursements to the
General Partner or the Corporation or any of their respective Affiliates by the
Partnership pursuant to this Section 6.05 constitute gross income to such Person
(as opposed to the repayment of advances made by such Person on behalf of the
Partnership), such amounts shall be treated as “guaranteed payments” within the
meaning of Code Section 707(c) and shall not be treated as distributions for
purposes of computing the Limited Partners’ Capital Accounts.

 

31



--------------------------------------------------------------------------------

Section 6.06 Delegation of Authority. The General Partner (a) may, from time to
time, delegate to one or more Persons such authority and duties as the General
Partner may deem advisable, and (b) may assign titles (including chief executive
officer, president, chief executive officer, chief financial officers, chief
operating officer, vice president, secretary, assistant secretary, treasurer or
assistant treasurer) and delegate certain authority and duties to such Persons
as the same may be amended, restated or otherwise modified from time to time.
Any number of titles may be held by the same individual. The salaries or other
compensation, if any, of such agents of the Partnership shall be fixed from time
to time by the General Partner, subject to the other provisions in this
Agreement.

Section 6.07 Limitation of Liability of the General Partner.

(a) Except as otherwise provided herein or in an agreement entered into by such
Person and the Partnership, neither the General Partner nor any of the General
Partner’s Affiliates shall be liable to the Partnership or to any Partner that
is not the General Partner for any act or omission performed or omitted by the
General Partner in its capacity as the general partner of the Partnership
pursuant to authority granted to the General Partner by this Agreement;
provided, however, that, except as otherwise provided herein, such limitation of
liability shall not apply to the extent the act or omission was attributable to
the General Partner’s bad faith, willful misconduct or violation of Law in which
the General Partner acted with knowledge that its conduct was unlawful, or for
any present or future breaches of any representations, warranties, covenants or
obligations by the General Partner or its Affiliates contained herein or in the
other agreements with the Partnership. The General Partner may exercise any of
the powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its agents, and shall not be
responsible for any misconduct or negligence on the part of any such agent (so
long as such agent was selected in good faith and with reasonable care). The
General Partner shall be entitled to rely upon the advice of legal counsel,
independent public accountants and other experts, including financial advisors,
and any act of or failure to act by the General Partner in good faith reliance
on such advice shall in no event subject the General Partner to liability to the
Partnership or any Partner that is not the General Partner.

(b) Whenever this Agreement or any other agreement contemplated herein provides
that the General Partner shall act in a manner which is, or provide terms which
are, “fair and reasonable” to the Partnership or any Partner that is not the
General Partner, the General Partner shall determine such appropriate action or
provide such terms considering, in each case, the relative interests of each
party to such agreement, transaction or situation and the benefits and burdens
relating to such interests, any customary or accepted industry practices, and
any applicable United States generally accepted accounting practices or
principles.

(c) Whenever in this Agreement or any other agreement contemplated herein, the
General Partner is permitted or required to take any action or to make a
decision in its “sole discretion” with “complete discretion” or under a grant of
similar authority or latitude, the General Partner shall be entitled to consider
such interests and factors as it desires, including its own interests, and
shall, to the fullest extent permitted by applicable Law, have no duty or
obligation to give any consideration to any interest of or factors affecting the
Partnership or other Partners.

 

32



--------------------------------------------------------------------------------

(d) Whenever in this Agreement the General Partner is permitted or required to
take any action or to make a decision in its “reasonable discretion,” “good
faith” or under another express standard, the General Partner shall act under
such express standard and, to the fullest extent permitted by applicable Law,
shall not be subject to any other or different standards imposed by this
Agreement or any other agreement contemplated herein, and, notwithstanding
anything contained herein to the contrary, so long as the General Partner acts
in good faith, the resolution, action or terms so made, taken or provided by the
General Partner shall not constitute a breach of this Agreement or any other
agreement contemplated herein or impose liability upon the General Partner or
any of the General Partner’s Affiliates.

Section 6.08 Investment Company Act. The General Partner shall use its best
efforts to ensure that the Partnership shall not be subject to registration as
an investment company pursuant to the Investment Company Act.

Section 6.09 Outside Activities of the Corporation and the General Partner. The
Corporation shall not, and shall not cause or permit the General Partner to,
directly or indirectly, enter into or conduct any business or operations, other
than, as applicable, in connection with (a) the ownership, acquisition and
disposition of Common Units, (b) the management of the business and affairs of
the Partnership and its Subsidiaries, (c) the operation of the Corporation as a
reporting company with a class (or classes) of securities registered under
Section 12 of the Exchange Act and listed on a securities exchange, (d) the
offering, sale, syndication, private placement or public offering of stock,
bonds, securities or other interests, (e) financing or refinancing of any type
related to the Partnership, its Subsidiaries or their assets or activities, and
(f) such activities as are incidental to the foregoing; provided, however, that,
except as otherwise provided herein, the net proceeds of any sale of Equity
Securities of the Corporation pursuant to the preceding clauses (d) and (e)
shall be made available to the Partnership as Capital Contributions and the
proceeds of any other financing raised by the Corporation pursuant to the
preceding clauses (d) and (e) shall be made available to the Partnership as
loans or otherwise as appropriate and, provided further, that the Corporation
may, in its sole and absolute discretion, from time to time hold or acquire
assets in its own name or otherwise other than through the Partnership and its
Subsidiaries so long as the Corporation takes all necessary measures to ensure
that the economic benefits and burdens of such assets are otherwise vested in
the Partnership or its Subsidiaries, through assignment, mortgage loan or
otherwise. Nothing contained herein shall be deemed to prohibit the General
Partner from executing any guarantee of indebtedness of the Partnership or its
Subsidiaries.

Section 6.10 Standard of Care. Except to the extent otherwise expressly set
forth in this Agreement, the General Partner shall, in connection with the
performance of its duties in its capacity as the General Partner, have the same
fiduciary duties to the Partnership and the Partners as would be owed to a
Delaware corporation and its stockholders by its directors, and shall be
entitled to the benefit of the same presumptions in carrying out such duties as
would be afforded to a director of a Delaware corporation (as such duties and
presumptions are defined, described and explained under the Laws of the State of
Delaware as in effect from time to time). The provisions of this Agreement, to
the extent that they restrict or eliminate the duties (including fiduciary
duties) and liabilities of the General Partner otherwise existing at law or in
equity, are agreed by the Partners to replace, to the fullest extent permitted
by applicable Law, such other duties and liabilities of the General Partner.

 

33



--------------------------------------------------------------------------------

ARTICLE VII.

RIGHTS AND OBLIGATIONS OF PARTNERS

Section 7.01 Limitation of Liability and Duties of Partners; Investment
Opportunities.

(a) Except as provided in this Agreement or in the Delaware Act, no Partner
(including the General Partner) shall be obligated personally for any debt,
obligation or liability solely by reason of being a Partner or acting as the
General Partner of the Partnership; provided that, in the case of the General
Partner, this sentence shall not in any manner limit the liability of the
General Partner to the Partnership or any Partner (other than the General
Partner) attributable to a breach by the General Partner of any obligations of
the General Partner under this Agreement. Notwithstanding anything contained
herein to the contrary, the failure of the Partnership to observe any
formalities or requirements relating to the exercise of its powers or management
of its business and affairs under this Agreement or the Delaware Act shall not
be grounds for imposing personal liability on the Partners for liabilities of
the Partnership.

(b) In accordance with the Delaware Act and the laws of the State of Delaware, a
Partner may, under certain circumstances, be required to return amounts
previously distributed to such Partner. It is the intent of the Partners that no
Distribution to any Partner pursuant to Article IV shall be deemed a return of
money or other property paid or distributed in violation of the Delaware Act.
The payment of any such money or Distribution of any such property to a Partner
shall be deemed to be a compromise within the meaning of Section 17-502(b) of
the Delaware Act, and, to the fullest extent permitted by Law, any Partner
receiving any such money or property shall not be required to return any such
money or property to the Partnership or any other Person. However, if any court
of competent jurisdiction holds that, notwithstanding the provisions of this
Agreement, any Partner is obligated to make any such payment, such obligation
shall be the obligation of such Partner and not of any other Partner.

(c) Notwithstanding any other provision of this Agreement (subject to
Section 6.07 and except as set forth in Section 6.10, in each case with respect
to the General Partner), to the extent that, at law or in equity, any Partner
(or such Partner’s Affiliate or any manager, managing member, general partner,
director, officer, employee, agent, fiduciary or trustee of such Partner or of
any Affiliate of such Partner (each Person described in this parenthetical, a
“Related Person”)) has duties (including fiduciary duties) to the Partnership,
to another Partner (including the General Partner), to any Person who acquires
an interest in a Limited Partner Interest or to any other Person bound by this
Agreement, all such duties (including fiduciary duties) are hereby eliminated,
to the fullest extent permitted by law, and replaced with the duties or
standards expressly set forth herein, if any. The elimination of duties
(including fiduciary duties) to the Partnership, each of the Partners (including
the General Partner), each other Person who acquires an interest in a Limited
Partner Interest and each other Person bound by this Agreement and replacement
thereof with the duties or standards expressly set forth herein, if any, are
approved by the Partnership, each of the Partners (including the General
Partner), each other Person who acquires an interest in a Limited Partner
Interest and each other Person bound by this Agreement.

 

34



--------------------------------------------------------------------------------

(d) Notwithstanding any duty (including any fiduciary duty) otherwise applicable
at law or in equity, the doctrine of corporate opportunity, or any analogous
doctrine, will not apply to any Partner (including the General Partner) or to
any Related Person of such Partner, and no Partner (or any Related Person of
such Partner) that acquires knowledge of a potential transaction, agreement,
arrangement or other matter that may be an opportunity for the Partnership or
the Partners will have any duty to communicate or offer such opportunity to the
Partnership or the Partners, or to develop any particular investment, and such
Person will not be liable to the Partnership or the Partners for breach of any
fiduciary or other duty by reason of the fact that such Person pursues or
acquires for, or directs such opportunity to, another Person or does not
communicate such investment opportunity to the Partners. Notwithstanding any
duty (including any fiduciary duty) otherwise applicable at law or in equity,
neither the Partnership nor any Partner has any rights or obligations by virtue
of this Agreement or the relationships created hereby in or to such independent
ventures or the income or profits or losses derived therefrom, and the pursuit
of any such ventures outside the Partnership, even if competitive with the
activities of the Partnership or the Partners, will not be deemed wrongful or
improper.

Section 7.02 Lack of Authority. No Partner, other than the General Partner or a
duly appointed Officer, in each case in its capacity as such, has the authority
or power to act for or on behalf of the Partnership, to do any act that would be
binding on the Partnership or to make any expenditure on behalf of the
Partnership. The Partners hereby consent to the exercise by the General Partner
of the powers conferred on them by Law and this Agreement.

Section 7.03 No Right of Partition. No Partner, other than the General Partner,
shall have the right to seek or obtain partition by court decree or operation of
Law of any Partnership property, or the right to own or use particular or
individual assets of the Partnership.

Section 7.04 Indemnification.

(a) Subject to Section 5.05, the Partnership hereby agrees to indemnify and hold
harmless any Person (each an “Indemnified Person”) to the fullest extent
permitted under the Delaware Act, as the same now exists or may hereafter be
amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Partnership to provide broader indemnification rights
than the Partnership is providing immediately prior to such amendment), against
all expenses, liabilities and losses (including attorneys’ fees, judgments,
fines, excise taxes or penalties) reasonably incurred or suffered by such Person
(or one or more of such Person’s Affiliates) by reason of the fact that such
Person is or was a Partner or is or was serving as the General Partner, Officer,
employee or other agent of the Partnership or is or was serving at the request
of the Partnership as a manager, officer, director, principal, member, employee
or agent of another corporation, partnership, joint venture, limited liability
company, trust or other enterprise; provided, however, that no Indemnified
Person shall be indemnified for any expenses, liabilities and losses suffered
that are attributable to such Indemnified Person’s or its Affiliates’ bad faith,
willful misconduct or violation of Law in which such Indemnified Person acted
with knowledge that its conduct was unlawful, or for any present or future
breaches of any representations, warranties, covenants or obligations by such
Indemnified Person or its Affiliates contained herein or in the other agreements
with the Partnership. Expenses, including attorneys’ fees, incurred by any such
Indemnified Person in defending a proceeding shall be paid by the Partnership in
advance of the final disposition of such proceeding, including any appeal
therefrom, upon receipt of an undertaking by or on behalf of such Indemnified
Person to repay such amount if it shall ultimately be determined that such
Indemnified Person is not entitled to be indemnified by the Partnership.

 

35



--------------------------------------------------------------------------------

(b) The right to indemnification and the advancement of expenses conferred in
this Section 7.04 shall not be exclusive of any other right which any Person may
have or hereafter acquire under any statute, agreement, bylaw, action by the
General Partner or otherwise.

(c) The Partnership shall maintain directors’ and officers’ liability insurance,
or substantially equivalent insurance, at its expense, to protect any
Indemnified Person (and the investment funds, if any, they represent) against
any expense, liability or loss described in Section 7.04(a) whether or not the
Partnership would have the power to indemnify such Indemnified Person against
such expense, liability or loss under the provisions of this Section 7.04. The
Partnership shall use its commercially reasonable efforts to purchase and
maintain property, casualty and liability insurance in types and at levels
customary for companies of similar size engaged in similar lines of business, as
determined in good faith by the General Partner.

(d) Notwithstanding anything contained herein to the contrary (including in this
Section 7.04), the Partnership agrees that any indemnification and advancement
of expenses available to any current or former Indemnified Person from any
investment fund that is an Affiliate of the Partnership who served as a director
of the Partnership or as a Partner of the Partnership by virtue of such Person’s
service as a member, director, partner or employee of any such fund prior to or
following the Effective Time (any such Person, a “Sponsor Person”) shall be
secondary to the indemnification and advancement of expenses to be provided by
the Partnership pursuant to this Section 7.04 which shall be provided out of and
to the extent of Partnership assets only and no Partner (unless such Partner
otherwise agrees in writing or is found in a final decision by a court of
competent jurisdiction to have personal liability on account thereof) shall have
personal liability on account thereof or shall be required to make additional
Capital Contributions to help satisfy such indemnity of the Partnership and the
Partnership (i) shall be the primary indemnitor of first resort for such Sponsor
Person pursuant to this Section 7.04 and (ii) shall be fully responsible for the
advancement of all expenses and the payment of all damages or liabilities with
respect to such Sponsor Person which are addressed by this Section 7.04.

(e) If this Section 7.04 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Partnership shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 7.04 to the fullest extent permitted by any applicable portion of
this Section 7.04 that shall not have been invalidated and to the fullest extent
permitted by applicable Law.

Section 7.05 Limited Partners’ Right to Act. For matters that require the
approval of the Limited Partners, the Limited Partners shall act through
meetings and written consents as described in paragraphs (a) and (b) below:

(a) Except as otherwise expressly provided by this Agreement, acts by the
Limited Partners holding a majority of the outstanding Units, voting together as
a single class, shall be the acts of the Limited Partners. Any Limited Partner
entitled to vote at a meeting of Limited

 

36



--------------------------------------------------------------------------------

Partners may authorize another person or persons to act for it by proxy. An
electronic mail, telegram, telex, cablegram or similar transmission by the
Limited Partner, or a photographic, photostatic, facsimile or similar
reproduction of a writing executed by the Limited Partner shall (if stated
thereon) be treated as a proxy executed in writing for purposes of this
Section 7.05(a). No proxy shall be voted or acted upon after eleven months from
the date thereof, unless the proxy provides for a longer period. A proxy shall
be revocable unless the proxy form conspicuously states that the proxy is
irrevocable and that the proxy is coupled with an interest. Should a proxy
designate two or more Persons to act as proxies, unless that instrument shall
provide to the contrary, a majority of such Persons present at any meeting at
which their powers thereunder are to be exercised shall have and may exercise
all the powers of voting or giving consents thereby conferred, or, if only one
be present, then such powers may be exercised by that one; or, if an even number
attend and a majority do not agree on any particular issue, the Partnership
shall not be required to recognize such proxy with respect to such issue if such
proxy does not specify how the votes that are the subject of such proxy are to
be voted with respect to such issue.

(b) The actions by the Limited Partners permitted hereunder may be taken at a
meeting called by the General Partner or by the Limited Partners holding a
majority of the Units entitled to vote on such matter on at least 48 hours’
prior written notice to the other Limited Partners entitled to vote, which
notice shall state the purpose or purposes for which such meeting is being
called. The actions taken by the Limited Partners entitled to vote or consent at
any meeting (as opposed to by written consent), however called and noticed,
shall be as valid as though taken at a meeting duly held after regular call and
notice if (but not until), either before, at or after the meeting, the Limited
Partners entitled to vote or consent as to whom it was improperly held signs a
written waiver of notice or a consent to the holding of such meeting or an
approval of the minutes thereof. The actions by the Limited Partners entitled to
vote or consent may be taken by vote of the Limited Partners entitled to vote or
consent at a meeting or by written consent, so long as such consent is signed by
Limited Partners having not less than the minimum number of Units that would be
necessary to authorize or take such action at a meeting at which all Limited
Partners entitled to vote thereon were present and voted. Prompt notice of the
action so taken, which shall state the purpose or purposes for which such
consent is required and may be delivered via email, without a meeting shall be
given to those Limited Partners entitled to vote or consent who have not
consented in writing; provided, however, that the failure to give any such
notice shall not affect the validity of the action taken by such written
consent. Any action taken pursuant to such written consent of the Limited
Partners shall have the same force and effect as if taken by the Limited
Partners at a meeting thereof.

Section 7.06 Inspection Rights. The Partnership shall permit each Partner and
each of its designated representatives to visit and inspect (i) the books and
records of the Partnership, including its partner ledger and a list of its
Partners and (ii) the books and records of its Subsidiaries. The Partners have
no other inspection rights.

 

37



--------------------------------------------------------------------------------

ARTICLE VIII.

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 8.01 Records and Accounting. The Partnership shall keep, or cause to be
kept, appropriate books and records with respect to the Partnership’s business,
including all books and records necessary to provide any information, lists and
copies of documents required to be provided pursuant to Section 8.03 or pursuant
to applicable Laws. All matters concerning (a) the determination of the relative
amount of allocations and Distributions among the Limited Partners pursuant to
Articles III and IV and (b) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the General Partner, whose determination shall
be final and conclusive as to all of the Limited Partners absent manifest
clerical error.

Section 8.02 Fiscal Year. The Fiscal Year of the Partnership shall end on
December 31 of each year or such other date as may be established by the General
Partner; provided that the Partnership shall have the same Fiscal Year for
accounting purposes as its Taxable Year for U.S. federal income tax purposes.

Section 8.03 Reports. The Partnership shall deliver or cause to be delivered,
within ninety (90) days after the end of each Fiscal Year, to each Person who
was a Partner at any time during such Fiscal Year, all information reasonably
necessary for the preparation of such Person’s United States federal and
applicable state income tax returns.

ARTICLE IX.

TAX MATTERS

Section 9.01 Preparation of Tax Returns. The General Partner shall arrange, at
the Partnership’s expense, for the preparation and timely filing of all tax
returns required to be filed by the Partnership. On or before March 15, June 15,
September 15, and December 15 of each Taxable Year, the Partnership shall send
to each Person who was a Partner at any time during the prior quarter, an
estimate of such Partner’s state tax apportionment information and allocations
to the Partners of taxable income, gains, losses, deductions and credits for the
prior quarter, which estimate shall have been reviewed by the Partnership’s
outside tax accountants. In addition, no later than the later of (i) March 15
following the end of the prior Taxable Year, and (ii) thirty (30) Business Days
after the issuance of the final financial statement report for a Fiscal Year by
the Partnership’s auditors but in no event later than April 15 following the end
of the prior Taxable Year, the Partnership shall send to each Person who was a
Partner at any time during such Taxable Year, a statement showing such Partner’s
(A) final state tax apportionment information, (B) allocations to the Partners
of taxable income, gains, losses, deductions and credits for such Taxable Year,
(C) a completed IRS Schedule K-1 and (D) all other information reasonably
requested and necessary for the preparation of such Partner’s U.S. federal (and
applicable state and local) income tax returns, provided that if a complete IRS
Schedule K-1 is not issued by March 15 following the end of the relevant Taxable
Year, the General Partner shall cause the Partnership to provide each Partner a
draft IRS Schedule K-1 for the relevant Taxable Year by March 15 following the
end of such Taxable Year. Each Partner shall notify the Partnership, and the
Partnership shall take reasonable efforts to notify each of the other Partners,
upon receipt of any notice of tax examination of the Partnership by U.S.
federal, state or local authorities. Subject to the terms and conditions of this
Agreement, in its capacity as Tax Matters Partner or Partnership Representative
(as applicable), the General Partner shall have the authority to prepare the tax
returns of the Partnership using the elections set forth in Section 9.02 and
such other permissible methods and elections as it determines in its reasonable
discretion.

 

38



--------------------------------------------------------------------------------

Section 9.02 Tax Elections. The Partnership and any eligible Subsidiary shall
make an election pursuant to Section 754 of the Code, shall not thereafter
revoke such election and shall make a new election pursuant to Section 754 to
the extent necessary following any “termination” of the Partnership or the
Subsidiary under Section 708 of the Code. In addition, the Partnership (and any
eligible Subsidiary) shall make the following elections on the appropriate forms
or tax returns:

(a) to adopt the calendar year as the Partnership’s Taxable Year, if permitted
under the Code;

(b) to adopt the accrual method of accounting for U.S. federal income tax
purposes; and

(c) to elect to amortize the organizational expenses of the Partnership as
permitted by Code Section 709(b).

Each Partner will upon request supply any information reasonably necessary to
give proper effect to any such elections.

Section 9.03 Tax Controversies.

(a) With respect to Tax Years beginning on or before December 31, 2017, the
General Partner is hereby designated the Tax Matters Partner of the Partnership,
within the meaning given to such term in Section 6231 of the Code (the General
Partner, in such capacity, the “Tax Matters Partner”) and is authorized and
required to represent the Partnership (at the Partnership’s expense) in
connection with all examinations of the Partnership’s affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend Partnership funds for professional services reasonably incurred in
connection therewith. Each Partner agrees to cooperate with the Partnership and
to do or refrain from doing any or all things reasonably requested by the
Partnership with respect to the conduct of such proceedings. The Tax Matters
Partner shall keep all Partners fully advised on a current basis of any contacts
by or discussions with the tax authorities.

(b) With respect to Tax Years beginning after December 31, 2017, pursuant to the
Revised Partnership Audit Provisions, the General Partner shall be designated
and may, on behalf of the Partnership, at any time, and without further notice
to or consent from any Partner, act as the “partnership representative” of the
Partnership, within the meaning given to such term in Section 6223 of the Code
(the General Partner, in such capacity, the “Partnership Representative”) for
purposes of the Code. The Partnership Representative shall have the right and
obligation to take all actions authorized and required, respectively, by the
Code for the Partnership Representative, and is authorized and required to
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Partnership
funds for professional services reasonably incurred in connection therewith.
Without the consent of the Limited Partners, the Partnership Representative
shall not make any election apply the “alternative to payment of imputed
underpayment by partnership” under Section 6226 of the Revised Partnership Audit
Provisions (or any corresponding or similar provisions of any

 

39



--------------------------------------------------------------------------------

amendments thereto) to pass the underpayment adjustment of the Partnership to
any partners of the reviewed year. Each Partner agrees to cooperate with the
Partnership and to do or refrain from doing any or all things reasonably
requested by the Partnership with respect to the conduct of such proceedings.
The Partnership Representative shall keep all Partners fully advised on a
current basis of any contacts by or discussions with the tax authorities.

ARTICLE X.

RESTRICTIONS ON TRANSFER OF UNITS

Section 10.01 Transfers by Partners. No holder of Units may Transfer any
interest in any Units, except Transfers (a) pursuant to and in accordance with
Section 10.02 or (b) approved in writing by the General Partner. Notwithstanding
the foregoing, “Transfer” shall not include an event that does not terminate the
existence of such Limited Partner under applicable state law (or, in the case of
a trust that is a Limited Partner, does not terminate the trusteeship of the
fiduciaries under such trust with respect to all the Limited Partner Interests
of such trust that is a Limited Partner). Notwithstanding the foregoing, this
Article X shall not apply to any Redemption pursuant to Section 11.01 or
exchange pursuant to Section 11.03.

Section 10.02 Permitted Transfers. The restrictions contained in Section 10.01
shall not apply to any Transfer (each, a “Permitted Transfer”) (i) by a Limited
Partner to an Affiliate of such Limited Partner, (ii) by HMH, the Kingfisher
Contributor or the Riverstone Contributor to the direct or indirect holders of
equity interests in HMH, the Kingfisher Contributor or the Riverstone
Contributor, respectively, (iii) by any transferee pursuant to clause (ii) of
this sentence to any Affiliate of such transferee or any trust, family
partnership or family limited liability company, the sole beneficiaries,
partners or members of which are such transferee or Relatives of such
transferee, or (iv) pursuant to a Redemption or Direct Exchange in accordance
with Article XI hereof; provided, however, that (A) the restrictions contained
in this Agreement will continue to apply to Units after any Permitted Transfer
of such Units, (B) neither HMH nor the Kingfisher Contributor shall transfer any
interest in any Units in violation of the Alta Mesa Contribution Agreement or
Kingfisher Contribution Agreement, respectively, and (C) in the case of the
foregoing clauses (i), (ii) and (iii), the transferees of the Units so
Transferred shall agree in writing to be bound by the provisions of this
Agreement, and the transferor will deliver a written notice to the Partnership
and the Partners, which notice will disclose in reasonable detail the identity
of the proposed transferee. In the case of a Permitted Transfer (other than a
Redemption or Direct Exchange) by any Limited Partner (other than the
Corporation) of Common Units to a transferee in accordance with this
Section 10.02, such Limited Partner (or any subsequent transferee of such
Limited Partner) shall be required to also transfer a number of shares of
Class C Common Stock corresponding to the number of such Limited Partner’s (or
subsequent transferee’s) Common Units that were transferred in the transaction
to such transferee; and, in the case of a Redemption or Direct Exchange, a
number of shares of Class C Common Stock corresponding to the number of such
Limited Partner’s Common Units that were transferred in such Redemption or
Direct Exchange shall be cancelled. All Permitted Transfers are subject to the
additional limitations set forth in Section 10.07(b).

 

40



--------------------------------------------------------------------------------

Section 10.03 Restricted Units Legend. The Units have not been registered under
the Securities Act and, therefore, in addition to the other restrictions on
Transfer contained in this Agreement, cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
then available. To the extent such Units have been certificated, each
certificate evidencing Units and each certificate issued in exchange for or upon
the Transfer of any Units (if such securities remain Units as defined herein
after such Transfer) shall be stamped or otherwise imprinted with a legend in
substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
FEBRUARY 9, 2018, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF SRII OPCO, LP, AS MAY BE AMENDED AND
MODIFIED FROM TIME TO TIME, AND SRII OPCO, LP RESERVES THE RIGHT TO REFUSE THE
TRANSFER OF SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH
RESPECT TO ANY TRANSFER. A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY SRII
OPCO, LP TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”

The Partnership shall imprint such legend on certificates (if any) evidencing
Units. The legend set forth above shall be removed from the certificates (if
any) evidencing any units which cease to be Units in accordance with the
definition thereof.

Section 10.04 Transfer. Prior to Transferring any Units (other than (i) in
connection with a Redemption or Direct Exchange in accordance with Article XI or
(ii) pursuant to a Change of Control Transaction), the Transferring holder of
Units shall cause the prospective transferee to be bound by this Agreement and
any other agreements executed by the holders of Units and relating to such Units
in the aggregate (collectively, the “Other Agreements”), and shall cause the
prospective transferee to execute and deliver to the Partnership and the other
holders of Units a Joinder (or other counterpart to this Agreement acceptable to
the General Partner) and counterparts of any applicable Other Agreements. Any
Transfer or attempted Transfer of any Units in violation of any provision of
this Agreement (including any prohibited indirect Transfers) (a) shall be void,
and (b) the Partnership shall not record such Transfer on its books or treat any
purported transferee of such Units as the owner of such securities for any
purpose.

Section 10.05 Assignee’s Rights.

(a) The Transfer of a Limited Partner Interest in accordance with this Agreement
shall be effective as of the date of its assignment (assuming compliance with
all of the conditions to such Transfer set forth herein), and such Transfer
shall be shown on the books and records of the Partnership. Profits, Losses and
other Partnership items shall be allocated between the transferor and the
Assignee according to Code Section 706, using any permissible method as
determined in the reasonable discretion of the General Partner. Distributions
made before the effective date of such Transfer shall be paid to the transferor,
and Distributions made after such date shall be paid to the Assignee.

 

41



--------------------------------------------------------------------------------

(b) Unless and until an Assignee becomes a Limited Partner pursuant to Article
XII, the Assignee shall not be entitled to any of the rights granted to a
Limited Partner hereunder or under applicable Law, other than the rights granted
specifically to Assignees pursuant to this Agreement; provided, however, that,
without relieving the transferring Limited Partner from any such limitations or
obligations as more fully described in Section 10.06, such Assignee shall be
bound by any limitations and obligations of a Limited Partner contained herein
that a Limited Partner would be bound on account of the Assignee’s Limited
Partner Interest (including the obligation to make Capital Contributions on
account of such Limited Partner Interest).

Section 10.06 Assignor’s Rights and Obligations. Any Limited Partner who shall
Transfer any Limited Partner Interest in a manner in accordance with this
Agreement shall cease to be a Limited Partner with respect to such Units or
other interest and shall no longer have any rights or privileges, or, except as
set forth in this Section 10.06, duties, liabilities or obligations, of a
Limited Partner with respect to such Units or other interest (it being
understood, however, that the applicable provisions of Section 6.07,
Section 7.01 and Section 7.04 shall continue to inure to such Person’s benefit),
except that unless and until the Assignee (if not already a Limited Partner) is
admitted as a Substituted Limited Partner in accordance with the provisions of
Article XII (the “Admission Date”), (i) such assigning Limited Partner shall
retain all of the duties, liabilities and obligations of a Limited Partner with
respect to such Units or other interest, and (ii) the General Partner may, in
its sole discretion, reinstate all or any portion of the rights and privileges
of such Limited Partner with respect to such Units or other interest for any
period of time prior to the Admission Date. Nothing contained herein shall
relieve any Limited Partner who Transfers any Units or other interest in the
Partnership from any liability of such Limited Partner to the Partnership with
respect to such Limited Partner Interest that may exist on the Admission Date or
that is otherwise specified in the Delaware Act and incorporated into this
Agreement or for any liability to the Partnership or any other Person for any
materially false statement made by such Limited Partner (in its capacity as
such) or for any present or future breaches of any representations, warranties
or covenants by such Limited Partner (in its capacity as such) contained herein
or in the other agreements with the Partnership.

Section 10.07 Overriding Provisions.

(a) Any Transfer in violation of this Article X shall be null and void ab
initio, and the provisions of Sections 10.05 and 10.06 shall not apply to any
such Transfers. For the avoidance of doubt, any Person to whom a Transfer is
made or attempted in violation of this Article X shall not become a Limited
Partner, shall not be entitled to vote on any matters coming before the Limited
Partners and shall not have any other rights in or with respect to any rights of
a Limited Partner of the Partnership. The approval of any Transfer in any one or
more instances shall not limit or waive the requirement for such approval in any
other or future instance. The General Partner shall promptly amend the Schedule
of Limited Partners to reflect any Permitted Transfer pursuant to this Article
X.

 

42



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained herein to the contrary (including, for
the avoidance of doubt, the provisions of Section 10.01 and Article XI and
Article XII), in no event shall any Limited Partner Transfer any Units to the
extent such Transfer would:

(i) result in the violation of the Securities Act, or any other applicable U.S.
federal or state or non-U.S. Laws;

(ii) subject the Partnership to registration as an investment company under the
Investment Company Act;

(iii) in the reasonable determination of the General Partner, be a violation of
or a default (or an event that, with notice or the lapse of time or both, would
constitute a default) under, or result in an acceleration of any indebtedness
under, any promissory note, mortgage, loan agreement, indenture or similar
instrument or agreement to which the Partnership or the General Partner is a
party; provided that the payee or creditor to whom the Partnership or the
General Partner owes such obligation is not an Affiliate of the Partnership or
the General Partner;

(iv) cause the Partnership to lose its status as a partnership for U.S. federal
income tax purposes or, without limiting the generality of the foregoing, cause
the Partnership to be treated as a “publicly traded partnership” or to be taxed
as a corporation pursuant to Section 7704 of the Code and any applicable
Treasury Regulations issued thereunder, or any successor provision of the Code;

(v) be a Transfer to a Person who is not legally competent or who has not
achieved his or her majority under applicable Law (excluding trusts for the
benefit of minors); or

(vi) result in the Partnership having more than one hundred (100) partners,
within the meaning of Treasury Regulations Section 1.7704-1(h)(1) (determined
pursuant to the rules of Treasury Regulations Section 1.7704-1(h)(3)).

ARTICLE XI.

REDEMPTION AND EXCHANGE RIGHTS

Section 11.01 Redemption Right of a Limited Partner.

(a) Each Limited Partner (other than the Corporation) shall be entitled to cause
the Partnership to redeem (a “Redemption”) all or any portion of its Common
Units (the “Redemption Right”) at any time on or after the date that is 180 days
after the date of this Agreement; provided, that, notwithstanding the foregoing,
the Kingfisher Contributor may cause the Redemption of not more than 39,000,000
Common Units in the aggregate (plus any Additional Common Units (as defined in
the Kingfisher Contribution Agreement)) at any time that is 90 days after the
date of this Agreement. A Limited Partner desiring to exercise its Redemption
Right (the “Redeemed Partner”) shall exercise such right by giving written
notice (the “Redemption Notice”) to the Partnership with a copy to the
Corporation (the date of the delivery of such Redemption Notice, the “Redemption
Notice Date”). The Redemption Notice shall specify the number of Common Units
(the “Redeemed Units”) that the Redeemed Partner intends to have the Partnership
redeem. The Redemption shall be completed on the date that is three (3) Business
Days following delivery of the applicable Redemption Notice, unless the
Partnership elects to make the redemption payment by means of a Cash Settlement,
in which case the Redemption shall be completed as promptly as practicable
following delivery of the

 

43



--------------------------------------------------------------------------------

applicable Redemption Notice, but in any event, no more than ten (10) Business
Days after delivery of such Redemption Notice (unless and to the extent that the
General Partner in its sole discretion agrees in writing to waive such time
periods) (the date of such completion, the “Redemption Date”); provided that the
Partnership, the Corporation and the Redeemed Partner may change the number of
Redeemed Units and/or the Redemption Date specified in such Redemption Notice to
another number and/or date by mutual agreement signed in writing by each of
them; provided further that a Redemption Notice may be conditioned on the
closing of an underwritten distribution of the shares of Class A Common Stock
that may be issued in connection with such proposed Redemption. Unless the
Redeemed Partner timely has delivered a Retraction Notice as provided in
Section 11.01(b) or has delayed a Redemption as provided in Section 11.01(c) or
the Corporation has elected to effect a Direct Exchange as provided in
Section 11.03, on the Redemption Date (to be effective immediately prior to the
close of business on the Redemption Date) (i) the Redeemed Partner shall
transfer and surrender the Redeemed Units to the Partnership and a corresponding
number of shares of Class C Common Stock to the Corporation, in each case free
and clear of all liens and encumbrances, (ii) the Partnership shall (x) cancel
the Redeemed Units, (y) transfer to the Redeemed Partner the consideration to
which the Redeemed Partner is entitled under Section 11.01(b), and (z) if the
Units are certificated, issue to the Redeemed Partner a certificate for a number
of Common Units equal to the difference (if any) between the number of Common
Units evidenced by the certificate surrendered by the Redeemed Partner pursuant
to clause (i) of this Section 11.01(a) and the Redeemed Units and (iii) the
Corporation shall cancel such shares of Class C Common Stock.

(b) In exchange for its Redeemed Units, a Redeemed Partner shall be entitled to
receive the Share Settlement or, at the Partnership’s election, the Cash
Settlement from the Partnership. Within one (1) Business Day of delivery of the
Redemption Notice, the Partnership shall give written notice (the “Settlement
Method Notice”) to the Redeemed Partner (with a copy to the Corporation) of its
intended settlement method; provided that if the Partnership does not timely
deliver a Settlement Method Notice, the Partnership shall be deemed to have
elected the Share Settlement method. The Redeemed Partner may retract its
Redemption Notice by giving written notice (the “Retraction Notice”) to the
Partnership (with a copy to the Corporation) at any time prior to 5:00 p.m., New
York City time, on the Business Day after delivery of the Settlement Method
Notice. The timely delivery of a Retraction Notice shall terminate all of the
Redeemed Partner’s, the Partnership’s and the Corporation’s rights and
obligations under this Section 11.01 arising from the retracted Redemption
Notice.

(c) Notwithstanding anything to the contrary in Section 11.01(b), in the event
the Partnership elects a Share Settlement in connection with a Redemption, a
Redeemed Partner shall be entitled, at any time prior to the consummation of a
Redemption, to revoke its Redemption Notice or delay the consummation of a
Redemption if any of the following conditions exists: (i) any registration
statement pursuant to which the resale of the Class A Common Stock to be
registered for such Redeemed Partner at or immediately following the
consummation of the Redemption shall have ceased to be effective pursuant to any
action or inaction by the SEC or no such resale registration statement has yet
become effective; (ii) the Corporation shall have failed to cause any related
prospectus to be supplemented by any required prospectus supplement necessary to
effect such Redemption; (iii) the Corporation shall have exercised its right to
defer, delay or suspend the filing or effectiveness of a registration statement

 

44



--------------------------------------------------------------------------------

and such deferral, delay or suspension shall affect the ability of such Redeemed
Partner to have the resale of its Class A Common Stock registered at or
immediately following the consummation of the Redemption; (iv) the Corporation
shall have disclosed to such Redeemed Partner any material non-public
information concerning the Corporation, the receipt of which results in such
Redeemed Partner being prohibited or restricted from selling Class A Common
Stock at or immediately following the Redemption without disclosure of such
information (and the Corporation does not permit disclosure); (v) any stop order
relating to the registration statement pursuant to which the Class A Common
Stock was to be registered by such Redeemed Partner at or immediately following
the Redemption shall have been issued by the SEC; (vi) there shall have occurred
a material disruption in the securities markets generally or in the market or
markets in which the Class A Common Stock is then traded; (vii) there shall be
in effect an injunction, a restraining order or a decree of any nature of any
Governmental Entity that restrains or prohibits the Redemption; (viii) the
Corporation shall have failed to comply in all material respects with its
obligations under the Registration Rights Agreement, and such failure shall have
affected the ability of such Redeemed Partner to consummate the resale of
Class A Common Stock to be received upon such redemption pursuant to an
effective registration statement; or (ix) the Redemption Date would occur three
(3) Business Days or less prior to, or during, a Black-Out Period; provided
further, that in no event shall the Redeemed Partner seeking to delay the
consummation of such Redemption and relying on any of the matters contemplated
in clauses (i) through (ix) above have controlled or intentionally materially
influenced any facts, circumstances, or Persons in connection therewith (except
in the good faith performance of his or her duties as an officer or director of
the Corporation) in order to provide such Redeemed Partner with a basis for such
delay or revocation. If a Redeemed Partner delays the consummation of a
Redemption pursuant to this Section 11.01(c), (A) the Redemption Date shall
occur on the third (3rd) Business Day following the date on which the conditions
giving rise to such delay cease to exist (or such earlier day as the
Corporation, the Partnership and such Redeemed Partner may agree in writing) and
(B) notwithstanding anything to the contrary in Section 11.01(b), the Redeemed
Partner may retract its Redemption Notice by giving a Retraction Notice to the
Partnership (with a copy to the Corporation) at any time prior to 5:00 p.m., New
York City time, on the second (2nd) Business Day following the date on which the
conditions giving rise to such delay cease to exist.

(d) The amount of the Share Settlement or the Cash Settlement that a Redeemed
Partner is entitled to receive under Section 11.01(b) shall not be adjusted on
account of any Distributions previously made with respect to the Redeemed Units
or dividends previously paid with respect to Class A Common Stock; provided,
however, that if a Redeemed Partner causes the Partnership to redeem Redeemed
Units and the Redemption Date occurs subsequent to the record date for any
Distribution with respect to the Redeemed Units but prior to payment of such
Distribution, the Redeemed Partner shall be entitled to receive such
Distribution with respect to the Redeemed Units on the date that it is made
notwithstanding that the Redeemed Partner transferred and surrendered the
Redeemed Units to the Partnership prior to such date.

(e) In the event of a distribution (by dividend or otherwise) by the Corporation
to all holders of Class A Common Stock of evidences of its indebtedness,
securities, or other assets (including Equity Securities of the Corporation),
but excluding any cash dividend or distribution of any such assets received by
the Corporation in respect of its Units, then in exchange for its Redeemed
Units, a Redeemed Partner shall be entitled to receive, in addition to the
consideration

 

45



--------------------------------------------------------------------------------

set forth in Section 11.01(b), the amount of such security, securities or other
property that the Redeemed Partner would have received if such Redemption Right
had been exercised and the Redemption Date had occurred immediately prior to the
record date or effective time of any such transaction, taking into account any
adjustment as a result of any subdivision (by any split, distribution or
dividend, reclassification, reorganization, recapitalization or otherwise) or
combination (by reverse split, reclassification, recapitalization or otherwise)
of such security, securities or other property that occurs after such record
date or effective time. For the avoidance of doubt, subsequent to any such
transaction, this Article XI shall apply mutatis mutandis with respect to any
such security, securities or other property received by holders of Class A
Common Stock in such transaction.

(f) If a Reclassification Event occurs, the General Partner or its successor, as
the case may be, shall, as and to the extent necessary, amend this Agreement in
compliance with Section 16.03, and enter into any necessary supplementary or
additional agreements, to ensure that, following the effective date of the
Reclassification Event: (i) the rights of holders of Common Units (other than
the Corporation) set forth in this Section 11.01 provide that each Common Unit
is redeemable for the same amount and same type of property, securities or cash
(or combination thereof) that one share of Class A Common Stock becomes
exchangeable for or converted into as a result of the Reclassification Event
(taking into account any adjustment as a result of any subdivision (by any
split, distribution or dividend, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the record date or effective time for such
Reclassification Event) and (ii) the Corporation or the successor to the
Corporation, as applicable, is obligated to deliver such property, securities or
cash upon such redemption. The Corporation shall not consummate or agree to
consummate any Reclassification Event unless the successor Person, if any,
becomes obligated to comply with the obligations of the Corporation (in whatever
capacity) under this Agreement.

(g) In connection with a General Partner Change of Control, the Corporation
shall have the right to require each Limited Partner (other than the
Corporation) to effect a Redemption of some or all of such Limited Partner’s
Common Units and a corresponding number of shares of Class C Common Stock. Any
Redemption pursuant to this Section 11.01(g) shall be effective immediately
prior to the consummation of the General Partner Change of Control (and, for the
avoidance of doubt, shall not be effective if such General Partner Change of
Control is not consummated) (the “Change of Control Redemption Date”). From and
after the Change of Control Redemption Date, (i) the Common Units and shares of
Class C Common Stock subject to such Redemption shall be deemed to be
transferred to the Corporation on the Change of Control Redemption Date and
(ii) such Limited Partner shall cease to have any rights with respect to the
Common Units and shares of Class C Common Stock subject to such Redemption
(other than the right to receive shares of Class A Common Stock pursuant to such
Redemption). The Corporation shall provide written notice of an expected General
Partner Change of Control to all Partners within the earlier of (x) five (5)
Business Days following the execution of the agreement with respect to such
General Partner Change of Control and (y) ten (10) Business Days before the
proposed date upon which the contemplated General Partner Change of Control is
to be effected, indicating in such notice such information as may reasonably
describe the General Partner Change of Control transaction, subject to
applicable law, including the date of execution of such agreement or such
proposed effective date, as applicable,

 

46



--------------------------------------------------------------------------------

the amount and types of consideration to be paid for shares of Class A Common
Stock in the General Partner Change of Control, any election with respect to
types of consideration that a holder of shares of Class A Common Stock, as
applicable, shall be entitled to make in connection with such General Partner
Change of Control, and the number of Common Units and shares of Class C Common
Stock held by such Limited Partner that the Corporation intends to require to be
subject to such Redemption. Following delivery of such notice and on or prior to
the Change of Control Redemption Date, the Limited Partners shall take all
actions reasonably requested by the Corporation to effect such Redemption,
including taking any action and delivering any document required pursuant to
Section 11.01(a) to effect a Redemption; provided that (A) no Limited Partner
shall be required to make any representations or warranties in connection with
such Redemption other than representations and warranties as to (1) such Limited
Partner’s ownership of its Common Units and the corresponding number of shares
of Class C Common Stock to be redeemed free and clear of liens, (2) such Limited
Partner’s power and authority to effect such Redemption, and (3) such matters
pertaining to compliance with securities laws as the Corporation may reasonably
require; and (B) any indemnification or other obligations assumed or incurred in
connection with a Redemption shall be several and not joint and shall be
allocated among all Limited Partners participating in such Redemption
(collectively, the “Redeeming Persons”) in the same proportion as the
consideration payable to each such Redeeming Person in each case other than with
respect to representations made individually by the indemnifying Limited Partner
(e.g., representations as to title or authority of such Limited Partner).

Section 11.02 Contribution of the Corporation. Subject to Section 11.03, in
connection with the exercise of a Redeemed Partner’s Redemption Rights under
Section 11.01(a), the Corporation shall contribute to the Partnership the
consideration the Redeemed Partner is entitled to receive under
Section 11.01(b). Unless the Redeemed Partner has timely delivered a Retraction
Notice as provided in Section 11.01(b) or has delayed a Redemption as provided
in Section 11.01(c), or the Corporation has elected to effect a Direct Exchange
as provided in Section 11.03, on the Redemption Date (to be effective
immediately prior to the close of business on the Redemption Date) (i) the
Corporation shall make its Capital Contribution to the Partnership (in the form
of the Share Settlement or the Cash Settlement) required under this
Section 11.02, and (ii) the Partnership shall issue to the Corporation a number
of Common Units equal to the number of Redeemed Units surrendered by the
Redeemed Partner. Notwithstanding any other provisions of this Agreement to the
contrary, in the event that the Partnership elects a Cash Settlement, the
Corporation shall only be obligated to contribute to the Partnership an amount
in respect of such Cash Settlement equal to the net proceeds (after deduction of
any underwriters’ discounts or commissions and brokers’ fees or commissions)
from the sale by the Corporation of a number of shares of Class A Common Stock
equal to the number of Redeemed Units to be redeemed with such Cash Settlement;
provided that the Corporation’s Capital Account shall be increased by an amount
equal to any such discounts, commissions and fees relating to such sale of
shares of Class A Common Stock in accordance with Section 6.05.

Section 11.03 Exchange Right of the Corporation.

(a) Notwithstanding anything to the contrary in this Article XI, the Corporation
may, in its sole and absolute discretion, elect to effect on the Redemption Date
the exchange of Redeemed Units for the Share Settlement or Cash Settlement, at
the Corporation’s option, through a direct exchange of such Redeemed Units and
such consideration between the Redeemed Partner and the Corporation (a “Direct
Exchange”). Upon such Direct Exchange pursuant to this Section 11.03, the
Corporation shall acquire the Redeemed Units and shall be treated for all
purposes of this Agreement as the owner of such Units.

 

47



--------------------------------------------------------------------------------

(b) The Corporation may, at any time prior to a Redemption Date, deliver written
notice (an “Exchange Election Notice”) to the Partnership and the Redeemed
Partner setting forth its election to exercise its right to consummate a Direct
Exchange; provided that such election does not prejudice the ability of the
parties to consummate a Redemption or Direct Exchange on the Redemption Date. An
Exchange Election Notice may be revoked by the Corporation at any time; provided
that any such revocation does not prejudice the ability of the parties to
consummate a Redemption on the Redemption Date. The right to consummate a Direct
Exchange in all events shall be exercisable for all the Redeemed Units that
would have otherwise been subject to a Redemption. Except as otherwise provided
by this Section 11.03, a Direct Exchange shall be consummated pursuant to the
same timeframe and in the same manner as the relevant Redemption would have been
consummated if the Corporation had not delivered an Exchange Election Notice.

Section 11.04 Reservation of Shares of Class A Common Stock; Listing;
Certificate of the Corporation. At all times the Corporation shall reserve and
keep available out of its authorized but unissued Class A Common Stock, solely
for the purpose of issuance upon a Redemption or Direct Exchange, such number of
shares of Class A Common Stock as shall be issuable upon any such Redemption or
Direct Exchange pursuant to Share Settlements; provided that nothing contained
herein shall be construed to preclude the Corporation from satisfying its
obligations in respect of any such Redemption or Direct Exchange by delivery of
purchased Class A Common Stock (which may or may not be held in the treasury of
the Corporation) or the delivery of cash pursuant to a Cash Settlement. The
Corporation shall deliver Class A Common Stock that has been registered under
the Securities Act with respect to any Redemption or Direct Exchange to the
extent a registration statement is effective and available for such shares. The
Corporation shall use its commercially reasonable efforts to list the Class A
Common Stock required to be delivered upon any such Redemption or Direct
Exchange prior to such delivery upon each national securities exchange upon
which the outstanding shares of Class A Common Stock are listed at the time of
such Redemption or Direct Exchange (it being understood that any such shares may
be subject to transfer restrictions under applicable securities Laws). The
Corporation covenants that all Class A Common Stock issued upon a Redemption or
Direct Exchange will, upon issuance, be validly issued, fully paid and
non-assessable. The provisions of this Article XI shall be interpreted and
applied in a manner consistent with the corresponding provisions of the
Corporation’s certificate of incorporation.

Section 11.05 Effect of Exercise of Redemption or Exchange Right. This Agreement
shall continue notwithstanding the consummation of a Redemption or Direct
Exchange and all governance or other rights set forth herein shall be exercised
by the remaining Partners and the Redeemed Partner (to the extent of such
Redeemed Partner’s remaining interest in the Partnership). No Redemption or
Direct Exchange shall relieve such Redeemed Partner of any prior breach of this
Agreement.

 

48



--------------------------------------------------------------------------------

Section 11.06 Tax Treatment. Unless otherwise required by applicable Law, the
parties hereto acknowledge and agree that a Redemption or a Direct Exchange, as
the case may be, shall be treated as a direct exchange between the Corporation
and the Redeemed Partner for U.S. federal (and applicable state and local)
income tax purposes. The issuance of shares of Class A Common Stock or other
securities upon a Redemption or Direct Exchange shall be made without charge to
the Redeemed Partner for any stamp or other similar tax in respect of such
issuance.

ARTICLE XII.

ADMISSION OF LIMITED PARTNERS

Section 12.01 Substituted Limited Partners. Subject to the provisions of Article
X, in connection with the Permitted Transfer of a Limited Partner Interest
hereunder, the transferee shall become a substituted Limited Partner
(“Substituted Limited Partner”) on the effective date of such Transfer, which
effective date shall not be earlier than the date of compliance with the
conditions to such Transfer, and such admission shall be shown on the books and
records of the Partnership.

Section 12.02 Additional Limited Partners. Subject to the provisions of Article
III and Article X, any Person may be admitted to the Partnership as an
additional Limited Partner (any such Person, an “Additional Limited Partner”)
only upon furnishing to the General Partner (a) a Joinder (or other counterpart
to this Agreement acceptable to the General Partner) and counterparts of any
applicable Other Agreements and (b) such other documents or instruments as may
be reasonably necessary or appropriate to effect such Person’s admission as a
Limited Partner (including entering into such documents as the General Partner
may deem appropriate in its reasonable discretion). Such admission shall become
effective on the date on which the General Partner determines in its reasonable
discretion that such conditions have been satisfied and when any such admission
is shown on the books and records of the Partnership.

ARTICLE XIII.

WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

Section 13.01 Withdrawal and Resignation of Limited Partners. No Limited Partner
shall have the power or right to withdraw or otherwise resign as a Limited
Partner from the Partnership prior to the dissolution and winding up of the
Partnership pursuant to Article XIV. Any Limited Partner, however, that attempts
to withdraw or otherwise resign as a Limited Partner from the Partnership
without the prior written consent of the General Partner upon or following the
dissolution and winding up of the Partnership pursuant to Article XIV, but prior
to such Limited Partner receiving the full amount of Distributions from the
Partnership to which such Limited Partner is entitled pursuant to Article XIV,
shall be liable to the Partnership for all damages (including all lost profits
and special, indirect and consequential damages) directly or indirectly caused
by the withdrawal or resignation of such Partner. Upon a Transfer of all of a
Limited Partner’s Units in a Transfer permitted by this Agreement, subject to
the provisions of Section 10.06, such Limited Partner shall cease to be a
Partner.

 

49



--------------------------------------------------------------------------------

ARTICLE XIV.

DISSOLUTION AND LIQUIDATION

Section 14.01 Dissolution. The Partnership shall not be dissolved by the
admission of Additional Limited Partners or Substituted Limited Partners or the
attempted withdrawal or resignation of a Partner. The Partnership shall
dissolve, and its affairs shall be wound up, upon:

(a) the unanimous decision of the General Partner together with all the Partners
to dissolve the Partnership;

(b) a Change of Control Transaction that is not approved by the Majority
Partners;

(c) a dissolution of the Partnership under Section 17-801(4) of the Delaware
Act; or

(d) the entry of a decree of judicial dissolution of the Partnership under
Section 17-802 of the Delaware Act.

Except as otherwise set forth in this Article XIV, the Partnership is intended
to have perpetual existence. An Event of Withdrawal shall not cause a
dissolution of the Partnership and the Partnership shall continue in existence
subject to the terms and conditions of this Agreement.

Section 14.02 Liquidation and Termination. On dissolution of the Partnership,
the General Partner shall act as liquidator or may appoint one or more Persons
as liquidator. The liquidators shall proceed diligently to wind up the affairs
of the Partnership and make final distributions as provided herein and in the
Delaware Act. The costs of liquidation shall be borne as a Partnership expense.
Until final distribution, the liquidators shall continue to operate the
Partnership properties with all of the power and authority of the General
Partner. The steps to be accomplished by the liquidators are as follows:

(a) as promptly as possible after dissolution and again after final liquidation,
the liquidators shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Partnership’s assets, liabilities and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable;

(b) the liquidators shall cause notice of liquidation to be mailed to each known
creditor of and claimant against the Partnership;

(c) the liquidators shall pay, satisfy or discharge from Partnership funds, or
otherwise make adequate provision for payment and discharge thereof (including
the establishment of a cash fund for contingent liabilities in such amount and
for such term as the liquidators may reasonably determine): first, all expenses
incurred in liquidation; and second, all of the debts, liabilities and
obligations of the Partnership; and

(d) all remaining assets of the Partnership shall be distributed to the Partners
in accordance with Article IV by the end of the Taxable Year during which the
liquidation of the Partnership occurs (or, if later, by ninety (90) days after
the date of the liquidation). The distribution of cash and/or property to the
Partners in accordance with the provisions of this

 

50



--------------------------------------------------------------------------------

Section 14.02 and Section 14.03 below constitutes a complete return to the
Partners of their Capital Contributions, a complete distribution to the Partners
of their interest in the Partnership and all the Partnership’s property and
constitutes a compromise to which all Partners have consented within the meaning
of the Delaware Act. To the extent that a Partner returns funds to the
Partnership, it has no claim against any other Partner for those funds.

Section 14.03 Deferment; Distribution in Kind. Notwithstanding the provisions of
Section 14.02, but subject to the order of priorities set forth therein, if upon
dissolution of the Partnership the liquidators determine that an immediate sale
of part or all of the Partnership’s assets would be impractical or would cause
undue loss (or would otherwise not be beneficial) to the Partners, the
liquidators may, in their sole discretion, defer for a reasonable time the
liquidation of any assets except those necessary to satisfy Partnership
liabilities (other than loans to the Partnership by Partners) and reserves.
Subject to the order of priorities set forth in Section 14.02, the liquidators
may, in their sole discretion, distribute to the Partners, in lieu of cash,
either (a) all or any portion of such remaining Partnership assets in-kind in
accordance with the provisions of Section 14.02(d), (b) as tenants in common and
in accordance with the provisions of Section 14.02(d), undivided interests in
all or any portion of such Partnership assets or (c) a combination of the
foregoing. Any such Distributions in kind shall be subject to (x) such
conditions relating to the disposition and management of such assets as the
liquidators deem reasonable and equitable and (y) the terms and conditions of
any agreements governing such assets (or the operation thereof or the holders
thereof) at such time. Any Partnership assets distributed in kind will first be
written up or down to their Fair Market Value, thus creating Profit or Loss (if
any), which shall be allocated in accordance with Article V. The liquidators
shall determine the Fair Market Value of any property distributed in accordance
with the valuation procedures set forth in Article XV.

Section 14.04 Cancellation of Certificate. On completion of the distribution of
Partnership assets as provided herein, the Partnership is terminated (and the
Partnership shall not be terminated prior to such time), and the General Partner
(or such other Person or Persons as the Delaware Act may require or permit)
shall file a certificate of cancellation with the Secretary of State of
Delaware, cancel any other filings made pursuant to this Agreement that are or
should be canceled and take such other actions as may be necessary to terminate
the Partnership. The Partnership shall be deemed to continue in existence for
all purposes of this Agreement until it is terminated pursuant to this
Section 14.04.

Section 14.05 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Partnership and
the liquidation of its assets pursuant to Sections 14.02 and 14.03 in order to
minimize any losses otherwise attendant upon such winding up.

Section 14.06 Return of Capital. The liquidators shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Partners
(it being understood that any such return shall be made solely from Partnership
assets).

 

51



--------------------------------------------------------------------------------

ARTICLE XV.

VALUATION

Section 15.01 Determination. “Fair Market Value” of a specific Partnership asset
will mean the amount which the Partnership would receive in an all-cash sale of
such asset in an arms-length transaction with a willing unaffiliated third
party, with neither party having any compulsion to buy or sell, consummated on
the day immediately preceding the date on which the event occurred which
necessitated the determination of the Fair Market Value (and after giving effect
to any transfer taxes payable in connection with such sale), as such amount is
determined by the General Partner (or, if pursuant to Section 14.02, the
liquidators) in its good faith judgment using all factors, information and data
it deems to be pertinent.

Section 15.02 Dispute Resolution. If any Limited Partner or Limited Partners
dispute the accuracy of any determination of Fair Market Value in accordance
with Section 15.01, and the General Partner and such Limited Partner(s) are
unable to agree on the determination of the Fair Market Value of any asset of
the Partnership, the General Partner and such Limited Partner(s) shall each
select a nationally recognized investment banking firm experienced in valuing
securities of closely-held companies such as the Partnership in the
Partnership’s industry (the “Appraisers”), who shall each determine the Fair
Market Value of the asset or the Partnership (as applicable) in accordance with
the provisions of Section 15.01. The Appraisers shall be instructed to give
written notice of their determination of the Fair Market Value of the asset or
the Partnership (as applicable) within thirty (30) days of their appointment as
Appraisers. If Fair Market Value as determined by an Appraiser is higher than
Fair Market Value as determined by the other Appraiser by 10% or more, and the
General Partner and such Limited Partner(s) do not otherwise agree on a Fair
Market Value, the original Appraisers shall designate a third Appraiser meeting
the same criteria used to select the original two, and the Fair Market Value
shall be the average of the Fair Market Values determined by all three
Appraisers, unless the General Partner and such Limited Partner(s) otherwise
agree on a Fair Market Value. If Fair Market Value as determined by an Appraiser
is within 10% of the Fair Market Value as determined by the other Appraiser (but
not identical), and the General Partner and such Limited Partner(s) do not
otherwise agree on a Fair Market Value, the General Partner shall select the
Fair Market Value of one of the Appraisers. The fees and expenses of the
Appraisers shall be borne by the Partnership.

ARTICLE XVI.

GENERAL PROVISIONS

Section 16.01 Power of Attorney.

(a) Each Limited Partner who is an individual hereby constitutes and appoints
the General Partner (or the liquidator, if applicable) with full power of
substitution, as his or her true and lawful agent and attorney-in-fact, with
full power and authority in his, her or its name, place and stead, to:

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) this Agreement, all certificates and other instruments and
all amendments thereof which the General Partner deems appropriate or necessary
to form,

 

52



--------------------------------------------------------------------------------

qualify, or continue the qualification of, the Partnership as a limited
partnership in the State of Delaware and in all other jurisdictions in which the
Partnership may conduct business or own property; (B) all instruments which the
General Partner deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms;
(C) all conveyances and other instruments or documents which the General Partner
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including a certificate of
cancellation; and (D) all instruments relating to the admission, withdrawal or
substitution of any Partner pursuant to Article XII or Article XIII; and

(ii) sign, execute, swear to and acknowledge all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
reasonable judgment of the General Partner, to evidence, confirm or ratify any
vote, consent, approval, agreement or other action which is made or given by the
Partners hereunder or is consistent with the terms of this Agreement, in the
reasonable judgment of the General Partner, to effectuate the terms of this
Agreement.

(b) The foregoing power of attorney is irrevocable and coupled with an interest,
and shall survive the death, disability, incapacity, dissolution, bankruptcy,
insolvency or termination of any Limited Partner who is an individual and the
transfer of all or any portion of his, her or its Limited Partner Interest and
shall extend to such Limited Partner’s heirs, successors, assigns and personal
representatives.

Section 16.02 Confidentiality. Each of the Partners agree to hold the
Partnership’s Confidential Information in confidence and may not use such
information except in furtherance of the business of the Partnership or as
otherwise authorized separately in writing by the General Partner. “Confidential
Information” as used herein includes, but is not limited to, ideas, financial
product structuring, business strategies, innovations and materials, all aspects
of the Partnership’s business plan, proposed operation and products, corporate
structure, financial and organizational information, analyses, proposed
partners, software code and system and product designs, employees and their
identities, equity ownership, the methods and means by which the Partnership
plans to conduct its business, all trade secrets, trademarks, tradenames and all
intellectual property associated with the Partnership’s business, in each case
obtained by a Partner from the Partnership or any of its Affiliates or
representatives. With respect to any Partner, Confidential Information does not
include information or material that: (a) is rightfully in the possession of
such Partner at the time of disclosure by the Partnership; (b) before or after
it has been disclosed to such Partner by the Partnership, becomes part of public
knowledge, not as a result of any action or inaction of such Partner in
violation of this Agreement; (c) is approved for release by written
authorization of the Chief Executive Officer of the Partnership or of the
Corporation; (d) is disclosed to such Partner or its representatives by a third
party not, to the knowledge of such Partner, in violation of any obligation of
confidentiality owed to the Partnership with respect to such information; or
(e) is or becomes independently developed by such Partner or its representatives
without use of or reference to the Confidential Information.

 

53



--------------------------------------------------------------------------------

Section 16.03 Amendments. This Agreement may be amended or modified solely by
the General Partner. Notwithstanding the foregoing, no amendment or modification
(a) to this Section 16.03 may be made without the prior written consent of each
of the Partners, (b) that modifies the limited liability of any Partner, or
increases the liabilities or obligations of any Partner, in each case, may be
made without the consent of each such affected Partner, (c) that materially
alters or changes any rights, preferences or privileges of any Limited Partner
Interests in a manner that is different or prejudicial relative to any other
Limited Partner Interests, may be made without the approval of a majority in
interest of the Partners holding the Limited Partner Interests affected in such
a different or prejudicial manner (excluding any such Limited Partner Interests
held by the General Partner or any affiliates controlled by the General
Partner), (d) that materially alters or changes any rights, preferences or
privileges of a holder of any class of Limited Partner Interests in a manner
that is different or prejudicial relative to any other holder of the same class
of Limited Partner Interests, may be made without the approval of the holder of
Limited Partner Interests affected in such a different or prejudicial manner and
(e) to any of the terms and conditions of this Agreement which terms and
conditions expressly require the approval or action of certain Persons may be
made without obtaining the consent of the requisite number or specified
percentage of such Persons who are entitled to approve or take action on such
matter; provided, that the General Partner, acting alone, may amend this
Agreement to reflect the issuance of additional Units or Equity Securities in
accordance with Section 3.04.

Section 16.04 Title to Partnership Assets. Partnership assets shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. The Partnership shall hold title to all of its property in
the name of the Partnership and not in the name of any Partner. All Partnership
assets shall be recorded as the property of the Partnership on its books and
records, irrespective of the name in which legal title to such Partnership
assets is held. The Partnership’s credit and assets shall be used solely for the
benefit of the Partnership, and no asset of the Partnership shall be transferred
or encumbered for, or in payment of, any individual obligation of any Partner.

Section 16.05 Addresses and Notices. Any notice provided for in this Agreement
will be in writing and will be either personally delivered, or received by
certified mail, return receipt requested, or sent by reputable overnight courier
service (charges prepaid) to the Partnership at the address set forth below and
to any other recipient and to any Partner at such address as indicated by the
Partnership’s records, or at such address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder when
delivered personally or sent by telecopier (provided confirmation of
transmission is received), three (3) days after deposit in the U.S. mail and one
(1) day after deposit with a reputable overnight courier service. The
Partnership’s address is:

to the Partnership:

SRII Opco, LP

15021 Katy Freeway, Suite 400

Houston, Texas 77094

Attn: Jim Hackett

E-mail: JHackett@riverstonellc.com

 

54



--------------------------------------------------------------------------------

with a copy (which copy shall not constitute notice) to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attn: Nicholas Luongo

E-mail: Nick.Luongo@lw.com

Section 16.06 Binding Effect; Intended Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

Section 16.07 Creditors. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditors of the Partnership or any of its
Affiliates, and no creditor who makes a loan to the Partnership or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Partnership in favor of such creditor) at any time as
a result of making the loan any direct or indirect interest in Partnership
Profits, Losses, Distributions, capital or property other than as a secured
creditor.

Section 16.08 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

Section 16.09 Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

Section 16.10 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware. Any dispute relating
hereto shall be heard in the state or federal courts of the State of Delaware,
and the parties agree to jurisdiction and venue therein.

Section 16.11 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

Section 16.12 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be reasonably necessary or appropriate to achieve the purposes of this
Agreement.

 

55



--------------------------------------------------------------------------------

Section 16.13 Delivery by Electronic Transmission. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine or via email, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of electronic transmission by a facsimile machine
or via email to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through such electronic
transmission as a defense to the formation of a contract and each such party
forever waives any such defense.

Section 16.14 Right of Offset. Whenever the Partnership is to pay any sum (other
than pursuant to Article IV) to any Partner, any amounts that such Partner owes
to the Partnership which are not the subject of a good faith dispute may be
deducted from that sum before payment. For the avoidance of doubt, the
distribution of Units to the Corporation shall not be subject to this
Section 16.14.

Section 16.15 Effectiveness. This Agreement shall be effective immediately upon
the Contribution Closing (the “Effective Time”). The Initial Limited Partnership
Agreement shall govern the rights and obligations of the Partnership and the
other parties to this Agreement in their capacity as Partners prior to the
Effective Time.

Section 16.16 Entire Agreement. This Agreement and those documents expressly
referred to herein (including the Registration Rights Agreement and the
Contribution Agreements) embody the complete agreement and understanding among
the parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way. For the avoidance of doubt, the Initial
Limited Partnership Agreement is superseded by this Agreement as of the
Effective Time and shall be of no further force and effect thereafter.

Section 16.17 Remedies. Each Partner shall have all rights and remedies set
forth in this Agreement and all rights and remedies which such Person has been
granted at any time under any other agreement or contract and all of the rights
which such Person has under any Law. Any Person having any rights under any
provision of this Agreement or any other agreements contemplated hereby shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by Law.

Section 16.18 Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof. Without limiting the generality of the
immediately preceding sentence, no amendment or other modification to any
agreement, document or instrument that requires the consent of any

 

56



--------------------------------------------------------------------------------

Person pursuant to the terms of this Agreement or any other agreement will be
given effect hereunder unless such Person has consented in writing to such
amendment or modification. Wherever required by the context, references to a
Fiscal Year shall refer to a portion thereof. The use of the words “or,”
“either” and “any” shall not be exclusive. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. Wherever a conflict
exists between this Agreement and any other agreement, this Agreement shall
control but solely to the extent of such conflict.

[Signature Pages Follow]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Amended and Restated Agreement of Limited Partnership as of
the date first written above.

 

GENERAL PARTNER:          SRII OPCO GP, LLC          By:  

/s/ Stephen S. Coats

         Name:   Stephen S. Coats          Title:   Secretary

[Signature Page to Amended and Restated Agreement of Limited Partnership]



--------------------------------------------------------------------------------

LIMITED PARTNERS:          ALTA MESA RESOURCES, INC.          By:  

/s/ Harlan H. Chappelle

         Name:   Harlan H. Chappelle          Title:   Chief Executive Officer
         HIGH MESA HOLDINGS, L.P.

         By: High Mesa Holdings GP, LLC, its

         general partner

         By:  

/s/ Harlan H. Chappelle

         Name:   Harlan H. Chappelle          Title:   President and Chief
Executive Officer          KFM HOLDCO, LLC          By:  

/s/ Michael S. Christopher

         Name:   Michael S. Christopher          Title:   Secretary and Chief
Financial Officer          RIVERSTONE VI ALTA MESA          HOLDINGS, L.P.
         By:  

/s/ Peter Haskopoulos

         Name:   Peter Haskopoulos          Title:   Managing Director

[Signature Page to Amended and Restated Agreement of Limited Partnership]



--------------------------------------------------------------------------------

SCHEDULE 1*

SCHEDULE OF LIMITED PARTNERS

 

Partner

   Common
Units      Percentage
Interest     Contribution
Closing Capital
Account Balance      Additional
Cash Capital
Contributions      Additional
Non-Cash
Capital
Contributions      Capital Accounts  

Alta Mesa Resources, Inc.

     169,371,730        44.25 %    $ 1,406,484,518        —          —        $
1,406,484,518  

High Mesa Holdings, L.P.

     138,402,398        36.16 %    $ 1,149,311,222        —          —        $
1,149,311,222  

KFM Holdco, LLC

     55,000,000        14.37 %    $ 456,727,038        —          —        $
456,727,038  

Riverstone VI Alta Mesa Holdings, L.P.

     20,000,000        5.23 %    $ 166,082,559        —          —        $
166,082,559  

 

* This Schedule of Limited Partners shall be updated from time to time to
reflect any adjustment with respect to any subdivision (by Unit split or
otherwise) or any combination (by reverse Unit split or otherwise) of any
outstanding Common Units, or to reflect any additional issuances of Common Units
pursuant to this Agreement.



--------------------------------------------------------------------------------

Exhibit A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                     , 20         (this
“Joinder”), is delivered pursuant to that certain Amended and Restated Agreement
of Limited Partnership of SRII Opco, LP (the “Partnership”), dated as of
[            ], 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Partnership Agreement”).
Capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Partnership Agreement.

 

  1. Joinder to the Partnership Agreement. Upon the execution of this Joinder by
the undersigned and delivery hereof to the General Partner, the undersigned
hereby is and hereafter will be a Limited Partner under the Partnership
Agreement and a party thereto, with all the rights, privileges and
responsibilities of a Limited Partner thereunder. The undersigned hereby agrees
that it shall comply with and be fully bound by the terms of the Partnership
Agreement as if it had been a signatory thereto as of the date thereof.

 

  2. Incorporation by Reference. All terms and conditions of the Partnership
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.

 

  3. Address. All notices under the Partnership Agreement to the undersigned
shall be direct to:

[Name]

[Address]

[City, State, Zip Code]

Attn:

Facsimile:

E-mail:

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

[NAME OF NEW PARTNER]

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Acknowledged and agreed

as of the date first set forth above:

SRII OPCO GP, LLC

By:  

 

Name:   Title:  